     Case 2:15-cv-00481-RFB-VCF Document 87 Filed 12/11/20 Page 1 of 80




 1 Matthew L. Sharp. Esq.
      Nevada Bar No. 4746
 2 MATTHEW L. SHARP, LTD.
      432 Ridge St.
 3 Reno, NV 89501
      Phone: (775) 324-1500
 4 Email: matt@mattsharplaw.com
 5 Attorneys for Plaintiff
 6
      [Additional Counsel Listed Below]
 7
 8                         UNITED STATES DISTRICT COURT
 9                                DISTRICT OF NEVADA
10
      OTILDA LAMONT, Derivatively on
11    Behalf of CANNAVEST CORP.,               Case No.: 2:15-cv-00481-RFB-VCF
12                 Plaintiff,
13    v.
14
                                               THIRD AMENDED
      MICHAEL MONA, JR., BART P.               SHAREHOLDER DERIVATIVE
15    MACKAY, and LARRY RASKIN,                COMPLAINT

16                 Defendants,
17    and
18    CANNAVEST CORP., now known as
      CV Sciences, Inc.
19
                   Nominal Defendant.
20
21          Plaintiff Otlida Lamont (“Plaintiff”), by and through her undersigned counsel,
22 derivatively on behalf of Nominal Defendant CannaVest Corp., now known as CV
23 Sciences, Inc. (“CannaVest” or the “Company”), submits this Third Amended
24 Shareholder Derivative Complaint (the “Complaint”). Plaintiff’s allegations are based
25 upon her personal knowledge as to herself and her own acts, and upon information and
26 belief, developed from the investigation and analysis by Plaintiff’s counsel, including a
27 review of publicly available information, including filings by CannaVest with the U.S.
28 Securities and Exchange Commission (“SEC”), press releases, news reports, analyst


                                               1
     Case 2:15-cv-00481-RFB-VCF Document 87 Filed 12/11/20 Page 2 of 80




 1 reports, investor conference transcripts, publicly available filings in lawsuits, and
 2 matters of public record.
 3                              NATURE OF THE ACTION
 4         1.    This is a shareholder derivative action brought in the right, and for the
 5 benefit, of CannaVest against certain of its officers and directors seeking to remedy the
 6 Individual Defendants’ (as defined below) breach of fiduciary duties and gross
 7 mismanagement that occurred from May 20, 2013 through the present (the “Relevant
 8 Period”) and have caused substantial harm to CannaVest.
 9                                      JURISDICTION
10         2.    This Court has jurisdiction over the claims asserted herein under 28 U.S.C.
11 § 1332 because there is complete diversity among the parties and the amount in
12 controversy exceeds the sum of $75,000, exclusive of interest and costs.
13         3.    Venue is proper in this Court because the Company maintains its executive
14 office in this county, a substantial portion of the transactions and wrongs complained of
15 herein occurred in this county, and the Individual Defendants have received substantial
16 compensation in this county by doing business here and engaging in numerous activities
17 that had an effect in this county.
18                                      THE PARTIES
19         4.    Plaintiff Otilda Lamont (“Lamont”) is, and was at relevant times, a
20 shareholder of CannaVest. Plaintiff Lamont will fairly and adequately represent the
21 interests of the shareholders in enforcing the rights of the corporation. Plaintiff Lamont
22 is a resident of the State of New York. Plaintiff Lamont first purchased the common
23 stock of CV on February 24, 2014, she has held the common stock of CV continuously
24 to the present date, she is a current holder of CV common stock, and it is her intention to
25 continue to hold the common stock of CV until the conclusion of this matter.
26         5.    Nominal Defendant CannaVest manufactures, markets, and sells products
27 containing industrial hemp-based compounds, including cannabidiol (CBD), one of the
28 cannabinoids found in hemp. CannaVest is incorporated in Delaware and


                                                2
     Case 2:15-cv-00481-RFB-VCF Document 87 Filed 12/11/20 Page 3 of 80




 1 headquartered at 2688 South Rainbow Blvd., Suite B, Las Vegas, Nevada 89146.
 2 Further, because CannaVest is incorporated in Delaware, Delaware law applies.
 3         6.    Article III of CannaVest’s Certificate of Incorporation states: “The purpose
 4 of the Corporation is to engage in any lawful act or activity for which a corporation may
 5 be organized under the General Corporation Law of Delaware (“DGCL”).
 6         7.    Defendant Michael Mona, Jr. (“Mona”) was, at all relevant times, the
 7 President, Chief Executive Officer (“CEO”) and a Director of the Company. Defendant
 8 Mona was appointed as President, Secretary and Treasurer of the Company on
 9 November 16, 2012, and as a Director on January 28, 2013. Defendant Mona resigned
10 as Secretary and Treasurer and was appointed CEO on July 25, 2013. Defendant Mona
11 is a resident of the State of Nevada. Defendant Mona is also a member of Roen
12 Ventures, LLC (“Roen Ventures”).
13         8.    Before becoming President of CannaVest in November 2012, Mona, Jr. was
14 associated with Medical Marijuana, Inc. A corporate brochure published by CannaVest
15 states that “Mr. Mona worked as a consultant to Medical Marijuana Inc. until early 2013
16 when he was named President and CEO of CannaVest Corp.” See also Thomas H.
17 Clarke, “Hemp Oil Hustlers: Project CBD Investigates Makers of RSHO,” The Daily
18 Chronic at 12 and n.52 (Oct. 15, 2014) (citing SupplySide West 2014 expo list of
19 speakers, Side West website). During the Relevant Period, Mona, Jr. was a 4% owner of
20 Medical Marijuana, Inc.
21         9.    According to the Company’s SEC filings, “Mr. Mona possesses over 25
22 years of experience in the field of construction, investments and project development,
23 holding various senior positions in these fields since 1987. Since 1994, Mr. Mona has
24 served as the President of M&M Development, Inc. and in such role has overseen the
25 construction and operation of various apartment projects, hotels and recreational vehicle
26 parks throughout Las Vegas, Nevada.” Mona, Jr.’s son, Michael Mona, III (“Mona III”)
27 was appointed Vice President of Operations at CannaVest on or about July 25, 2013.
28


                                               3
     Case 2:15-cv-00481-RFB-VCF Document 87 Filed 12/11/20 Page 4 of 80




 1 Prior to joining the Company, Mona III was Vice President, Product Development for
 2 Medical Marijuana, Inc., and was responsible for the development and testing of hemp-
 3 based products.
 4         10.   On November 16, 2012, non-parties Mai Dun Limited, LLC, Mercia
 5 Holdings, LLC, General Hemp, LLC and Bamburgh Holdings, LLC (the “Buyers”),
 6 acquired a total of 6,979,900 shares of the Company’s common stock in a series of
 7 private transactions. Upon consummation of the transactions, the Buyers collectively
 8 acquired 99.7% of the Company’s total issued and outstanding shares of common stock.
 9         11.   Defendant Bart P. Mackay (“Mackay”) has been a Director of the
10 Company since March 14, 2013. As of May 31, 2013, Mackay beneficially owned
11 64.3% of CannaVest’s common stock. As of March 28, 2014, MacKay owned 54.29%
12 of the Company’s common stock.
13         12.   Mackay, a member of the CannaVest Board, both individually and through
14 Mackay Ventures LLC (formerly Mackay Ventures, Inc.), was during the Relevant
15 Period the sole member of each of Mai Dun Limited, LLC and Mercia Holdings, LLC,
16 which each own a 50% interest in Roen Ventures LLC (“Roen Ventures”).
17         13.   As of June 27, 2014, Mackay Ventures, Inc. owned 1,100,000 shares of
18 CannaVest’s common stock. Mercia Holdings, LLC and Mai Dun Limited, LLC are
19 members of Roen Ventures. Defendant Mackay, the manager of Roen Ventures and Mai
20 Dun Limited, LLC and the sole shareholder, officer and director of MacKay Ventures
21 Inc., is deemed to have shared voting and investment power over the shares of
22 CannaVest common stock owned by Roen Ventures, Mai Dun Limited, LLC and
23 Mackay Ventures Inc.       Defendant Mackay is a member of the Compensation
24 Committee. Defendant Mackay is a resident of the State of Nevada.
25         14.   Mackay is an attorney licensed since 1984 with emphasis in corporate
26 finance, technology and entrepreneurial legal matters. According to CannaVest’s SEC
27 filings, Mackay has extensive experience in establishing and developing new enterprises
28


                                              4
     Case 2:15-cv-00481-RFB-VCF Document 87 Filed 12/11/20 Page 5 of 80




 1 both from management and operational aspects, including the formation and growth of
 2 several of his own ventures.
 3         15.   Defendant Larry Raskin (“Raskin”) was appointed a Director of the
 4 Company on May 7, 2014. During the Relevant Period, Raskin was a member of the
 5 Compensation Committee. Defendant Raskin is a resident of North Carolina.
 6         16.   Mr. Raskin has been the Global Vice President of Leadership Development
 7 of ACN Inc., a telecommunications company, since 2012. Mr. Raskin joined ACN Inc.
 8 in 1994 and has held various positions in the company, including Vice President of Sales
 9 North America from 2001 to 2006 and Senior Vice President in 2012 prior to stepping
10 into his current position. Prior to joining ACN Inc., Mr. Raskin was a National
11 Marketing Director at National Safety Associates of Memphis, Tennessee from 1988 to
12 1994. According to CannaVest’s SEC filings, Mr. Raskin’s extensive business
13 background made him a valuable addition to the Board.
14         17.   Defendants Mona, MacKay, and Raskin are collectively referred to
15 hereinafter as the “Individual Defendants.”
16         18.   According to CannaVest’s SEC filings, other than the Compensation
17 Committee, it did not have any other committees of the Board, including an Audit
18 Committee or a Nominating Committee, or any other committees performing similar
19 functions. According to CannaVest’s SEC filings, the functions of those committees are
20 being undertaken by the Board of Directors as a whole.
21         19.   CannaVest, Roen Ventures, and Mona Co. Development (an entity owned
22 by Defendant Mona) all share the same address, the Wilson Building, located at 2688 S.
23 Rainbow Blvd., Las Vegas, NV.
24         20.   Non-Party Stuart Titus (“Titus”) is the CEO and controlling shareholder of
25 Medical Marijuana, Inc. The financing for the acquisition of CannaVest, including the
26 interest acquired by Mackay, was provided by Titus who received 7.1% of CannaVest’s
27 common shares. In the time period of January through March of 2014, Titus sold shares
28 of CannaVest common stock he had acquired for a nickel at prices ranging from $40.76


                                               5
     Case 2:15-cv-00481-RFB-VCF Document 87 Filed 12/11/20 Page 6 of 80




 1 per share to $166.17 per share, pocketing $7 million. Titus served as a consultant and
 2 advisor to CannaVest and was and is a holder of CannaVest common stock. For the year
 3 ended 2013 CannaVest disclosed that “[t]he Company paid a total of $30,000 to Mr.
 4 Stuart Titus, a stockholder of the Company, for consulting services provided.”
 5         21.   Non-Party Michael Llamas (“Llamas”) was the former owner of Medical
 6 Marijuana, Inc. Llamas resigned from Medical Marijuana, Inc. after he was indicted for
 7 a $10 million mortgage fraud. Nevertheless, upon information and belief, throughout the
 8 Relevant Period Llamas continued to participate in the behind the scenes management of
 9 both Medical Marijuana, Inc. and CannaVest. Mr. Llamas pled guilty to criminal
10 charges in the action captioned USA v. Llamas, 2:12-cr-00315 (E.D. Calif) but died
11 when he crashed his Lamborghini in a one car accident while awaiting sentencing.
12                  CODE OF BUSINESS CONDUCT AND ETHICS
13         22.   As members of the CannaVest Board of Directors (the “Board”), the
14 Individual Defendants were held to the highest standards of honesty and integrity and
15 charged with overseeing the Company’s business practices and policies and of assuring
16 the integrity of its financial and business records.
17         23.   The conduct of the Individual Defendants complained of herein involves a
18 knowing and culpable violation of their obligations as directors and officers of
19 CannaVest, the absence of good faith on their part, and a reckless disregard for their
20 duties to the Company and its investors that the Individual Defendants were aware posed
21 a risk of serious injury to the Company.
22         24.   As noted above, the Company does not have an Audit Committee or a
23 Nominating Committee, or any other committee performing a similar function. The
24 functions of these committees are being undertaken by the Board as a whole.
25         25.   On June 16, 2014, a Compensation Committee was formed by approval of
26 the Board. The following directors are members of the Compensation Committee:
27 Mackay and Raskin.
28 ///


                                               6
     Case 2:15-cv-00481-RFB-VCF Document 87 Filed 12/11/20 Page 7 of 80




 1                     DUTIES OF THE INDIVIDUAL DEFENDANTS
 2         26.   By reason of their positions as officers and/or directors of the Company,
 3 and because of their ability to control the business and corporate affairs of CannaVest,
 4 the Individual Defendants owed CannaVest and its investors the fiduciary obligations of
 5 trust, loyalty, and good faith. The obligations required the Individual Defendants to use
 6 their utmost abilities to control and manage CannaVest in an honest and lawful manner.
 7 The Individual Defendants were and are required to act in furtherance of the best
 8 interests of CannaVest and its investors.
 9         27.   Each director of the Company owes to CannaVest and its investors the
10 fiduciary duty to exercise loyalty, good faith, and diligence in the administration of the
11 affairs of the Company and in the use and preservation of its property and assets. In
12 addition, as officers and/or directors of a publicly held company, the Individual
13 Defendants had a duty to promptly disseminate accurate and truthful information with
14 regard to the Company’s operations, finances, and financial condition, as well as present
15 and future business prospects, so that the market price of the Company’s stock would be
16 based on truthful and accurate information.
17         28.   To discharge their duties, the officers and directors of CannaVest were
18 required to exercise reasonable and prudent supervision over the management, policies,
19 practices, and internal controls governing the affairs of the Company. By virtue of such
20 duties, the officers and directors of CannaVest were required to, among other things:
21               (a)    ensure that the Company complied with its legal obligations and
22         requirements, including acting only within the scope of its legal authority and
23         disseminating truthful and accurate statements to the SEC and the investing
24         public;
25               (b)    conduct the affairs of the Company in an efficient, businesslike
26         manner so as to make it possible to provide the highest quality performance of its
27         business, to avoid wasting the Company’s assets, and to maximize the value of
28         the Company’s stock;


                                                7
     Case 2:15-cv-00481-RFB-VCF Document 87 Filed 12/11/20 Page 8 of 80




 1               (c)    properly and accurately guide investors and analysts as to the true
 2         financial condition of the Company at any given time, including making accurate
 3         statements about the Company’s business prospects, and ensuring that the
 4         Company maintained an adequate system of financial controls such that the
 5         Company’s financial reporting would be true and accurate at all times;
 6               (d)    remain informed as to how CannaVest conducted its operations, and,
 7         upon receipt of notice or information of imprudent or unsound conditions or
 8         practices, make reasonable inquiries in connection therewith, take steps to correct
 9         such conditions or practices, and make such disclosures as necessary to comply
10         with federal and state securities laws;
11               (e)    ensure that the Company was operated in a diligent, honest, and
12         prudent manner in compliance with all applicable federal, state and local laws,
13         and rules and regulations; and
14               (f)    ensure that all decisions were the product of independent business
15         judgment and not the result of outside influences or entrenchment motives.
16         29.   Each Individual Defendant, by virtue of his position as a director and/or
17 officer, owed to the Company and to its shareholders the fiduciary duties of loyalty,
18 good faith, and the exercise of due care and diligence in the management and
19 administration of the affairs of the Company, as well as in the use and preservation of its
20 property and assets. The conduct of the Individual Defendants complained of herein
21 involves a knowing and culpable violation of their obligations as directors and officers
22 of CannaVest, the absence of good faith on their part, and a reckless disregard for their
23 duties to the Company and its shareholders that the Individual Defendants were aware,
24 or should have been aware, posed a risk of serious injury to the Company.
25         30.   The Individual Defendants breached their duties of loyalty and good faith
26 by causing the Company to issue false and misleading statements concerning the
27 financial condition of the Company. As a result, CannaVest has expended, and will
28 continue to expend, significant sums of money related to investigations and lawsuits.


                                                8
     Case 2:15-cv-00481-RFB-VCF Document 87 Filed 12/11/20 Page 9 of 80




 1                                     BACKGROUND
 2         31.   On April 16, 2012, a news article reported that CannaBank sold an 80%
 3 interest in PhytoSphere Systems (“PhytoSphere”) to Medical Marijuana, Inc. (“MJNA”)
 4 for $2.5 million (http://www.altassets.net/private-equity-news/by-news-type/deal-
 5 news/cannabank-sells-phytosphere-systems-to-medical-marijuana.html).                   This
 6 information was later confirmed in an article, “CannaBank Takes Hit Of $2.5M Sale”,
 7 (http://blogs.wsj.com/privateequity/2012/04/13/cannabank-takes-hit-of-2-5m-sale/),
 8 which notes that Llamas, acting on behalf of MJNA as its President, purchased
 9 PhytoSphere for $2.5 million from CannaBank.
10         32.   On February 15, 2013, Seeking Alpha published an in-depth analysis of
11 MJNA and the individuals at its helm. The analysis, “Chronically Criminal: Shielding
12 The Public From Medical Marijuana” (http://seekingalpha.com/article/1187411-
13 chronically-criminal-shielding-the-public-from-medical-marijuana)          disclosed    the
14 following information regarding Llamas:
15               According to multiple Medical Marijuana filings, Mr.
                 Michael Llamas (age 28) has served as President and Director
16               of the Company and also indirectly controls 48% of the
                 Company through his beneficial ownership of Hemp Deposit
17               and Distribution Corp. Also, according to multiple Medical
                 Marijuana filings, Mr. Michael Llamas’ sole prior business
18               experience was founding North America Companies LLC, a
19
                 real estate development and acquisitions firm specializing in
                 distressed debt that completed “in excess of ten billion dollars
20               in transactions.” Notably absent from Medical Marijuana
                 filings is any discussion of Mr. Michael Llamas prolific prior
21               indictments for fraud and financial shenanigans.
22               First, on 09/14/12, Mr. Michael Llamas was indicted by the
                 United States for the Eastern District of California along with
23               six other individuals for a case involving 19 counts of Mail
                 Fraud and 31 counts of Wire Fraud related to a mortgage
24               fraud scheme that caused more than $10mm in losses to
                 mortgage lenders and others. According to the indictment,
25               Mr. Michael Llamas would approach builders of new homes
                 and developers of condominiums to purchase investment
26               homes in bulk at substantial price discounts ranging from 30
                 to 50 percent off under the terms of an “option contract.”
27               Mr. Michael Llamas had no financial ability and no intention
                 of purchasing the homes; rather, the homes were to be sold to
28               an associate’s nominee members at full price. Mr. Michael

                                                9
     Case 2:15-cv-00481-RFB-VCF Document 87 Filed 12/11/20 Page 10 of 80




 1                Llamas then arranged for an affiliated mortgage company,
                  Nationwide Lending Group (NLG), to sell mortgage loans for
 2                the nominees with banks and other lenders at the full price of
                  the homes without disclosing the large price discount.
 3                Lenders were thereby misled into advancing loans that far
                  exceeded their lending guidelines. Also, the large option
 4                contract price discount was used to conceal the lack of
 5
                  required down payments by nominee buyers. Mr. Michael
                  Llamas then split what remained of the price discount after
 6                subtraction of the fake down payments and certain fees with
                  his cronies. In addition, Mr. Michael Llamas induced at least
 7                one home builder to record false liens in favor of one of their
                  entities, Cobalt One LLC, for millions of dollars in bogus
 8                loans to cover up large payments from an associated firm to
                  Cobalt One. If convicted, the Mr. Michael Llamas and the
 9                other defendants face a maximum statutory penalty for each
                  violation of mail and wire fraud of 20 years in prison, a
10                $250,000 fine, and a three-year term of supervised release.
                  As of 12/11/12, Mr. Michael Llamas has been released on bail
11                pending trial.
12                On 09/17/12, just three days after being indicted by the
                  Eastern District of California, Mr. Michael Llamas announced
13                a “leave of absence effective immediately” from Medical
14
                  Marijuana in order to “focus his attention on personal
                  business matters.” However, Mr. Michael Llamas signed off
15                and certified the Medical Marijuana 09/30/12 Financial and
                  Information Disclosure Statement as the Company’s
16                “President. This is one of many reasons why we believe the
                  MJNA financials are fraudulent and most likely fabricated.
17
                  More interesting is the fact that on 09/30/12 and 12/02/12,
18                Mr. Michael Llamas and Mr. Michael Corrigan, Esq.
                  (MJNA’s external counsel), respectively, certified that no
19                members of the Company’s management team had been
                  subject to “a conviction in a criminal proceeding or named as
20                a defendant in a pending criminal proceeding in the past five
                  years.” This appears to be a blatant fabrication in regards to
21                Mr. Michael Llamas’ prior court records. Moreover, this
                  clearly violates the OTC Pink Basic Disclosure Guidelines
22                Section 8B.1.
23                Next, on 12/05/07, Mr. Michael Llamas was sued by Mr. and
24
                  Mrs. David Villar in the United States Bankruptcy Court for
                  the Northern District of California for the Fraudulent Transfer
25                of the couple’s home in San Mateo California via a $830k
                  purchase option agreement (Case No. 05-35167 TCLS)
26                (Appendix E). While the matter was eventually privately
                  settled, it appears Mr. Michael Llamas was forced to pay
27                restitution to the Villars.
28


                                                10
     Case 2:15-cv-00481-RFB-VCF Document 87 Filed 12/11/20 Page 11 of 80




 1                Similarly, on 12/08/06, Mr. Michael Llamas (who was 22 at
                  the time), was arrested by the Tracy, California police
 2                department on charges of forgery, grand theft, financial elder
                  abuse and conspiracy. Specifically, Mr. Michael Llamas was
 3                accused of hoodwinking an elderly couple into believing they
                  had negotiated a reverse mortgage based on the $485k equity
 4                value of their home, but instead transferred the title of the
 5
                  property to an entity Llamas controlled for de minimis
                  consideration.
 6
                  Mr. Michael Llamas seems to have engaged in such extensive
 7                mortgage fraud schemes against so many other unsuspecting
                  victims that an anonymous blog was created in 2009
 8                dedicated to tracking his activities. More information is
                  available via: http://mikellamas.blogspot.ca/
 9
                  In summary, based on Mr. Michael Llamas’ exhaustive
10                history of mail, wire, and mortgage fraud, it is inconceivable
                  he could effectively serve as a President and Director of a
11                $370mm publicly traded company. In this case, the reality of
                  the situation is even worse as Mr. Michael Llamas is not only
12                the President and Director of Medical Marijuana, Inc., but
                  also the largest and controlling shareholder. We have good
13                reason to believe that Mr. Michael Llamas is directly involved
14
                  in the liquidation of the free trading shares and will cover this
                  in more detail the next section.
15
                                          *      *       *
16
                  In addition to all this, we discovered today that PhytoSphere
17                (OTC: PHOT), a direct subsidiary of MJNA, paid $100K in
                  cash to bail Michael Llamas from jail. This was never
18                disclosed as it should have been in the 12/31 “Audit” and is
                  yet another example of fraud perpetrated by MJNA.
19
20          33.   As noted above, Llamas purportedly left MJNA on September 17, 2012,
21 after his indictment, but continued to unofficially run the company (and sign official
22 company documents).         Thereafter, Llamas’ hand-picked President and CEO of
23 CannaVest, Mona, followed in Llamas’ footsteps.
24          34.   Information on the formation of CannaVest and the involvement of
25 Defendant Mona, Defendant MacKay, Titus, Llamas can be found in an article published
26 in Forbes on April 14, 2014 entitled, “Inside the Pot Stock Bubble,” which provided in
27 part:
28 ///


                                                 11
     Case 2:15-cv-00481-RFB-VCF Document 87 Filed 12/11/20 Page 12 of 80




 1          When Michael Mona Jr. went before the Nevada Gaming Control Board
            seeking a license for his Mediterranean-style Sunrise Suites hotel and
 2          casino in Las Vegas, it didn’t go well. The board, reportedly wary of his
            ties to shady telemarketers, including one who spent time in jail, told Mona
 3          his application would be rejected. He in turn withdrew his application and
            subsequently filed for personal bankruptcy when the casino could not open.
 4
 5
            Mona might not be fit for the gambling business, but 16 years later he has
            found a lucrative field that’s not as choosy: the pot penny stock business.
 6          Mona now runs CannaVest, the highest-flying stock in one of the year’s
            biggest market frenzies. With Colorado and Washington now permitting
 7          the sale of marijuana for recreational use, and 20 states allowing it
            medically, some 60 publicly traded outfits, many snarled in a tangled,
 8          difficult-to-track web of interconnections, have popped up, claiming to be
            pot and hemp stocks. Almost none, mind you, emerged via an IPO and all
 9          the pesky disclosure and scrutiny that come with that path. Instead, real
            estate, marketing and oil outfits have miraculously morphed into medical
10          marijuana and hemp companies, either through reverse mergers or simply
            changing their declared line of business. And just about every single one is
11          thinly traded on the over-the-counter bulletin board, or Pink Sheets, where
            promoters can push them with the enthusiasm of a campus dealer.
12
                                                ***
13
14
            The genesis of CannaVest–and the pot-stock frenzy overall–can be traced
            to Bruce Perlowin. He knows the business well: He spent nine years in
15          prison for drug smuggling. With another ex-con, Don Steinberg (who also
            went to jail for drug smuggling), Perlowin started the first publicly traded
16          medical marijuana company in 2009. He got the idea after a CNBC
            documentary called Marijuana Inc. featured Perlowin’s drug-smuggling
17          past. After it aired Perlowin was bombarded with calls and investment
            proposals.
18
            Perlowin and Steinberg already controlled a company that sold debit cards
19          and traded on the Pink Sheets, Club Vivanet. “Is there any sizzle in debit
            cards?” Perlowin asks FORBES rhetorically. “There was so much sizzle in
20          medical marijuana.” To remove any nuance he renamed his company
            Medical Marijuana and was issued 40 million shares by the board.
21
            What followed has been a textbook example of how to create buzz through
22          wheeling and dealing with related vehicles. When Perlowin oversaw it,
            Medical Marijuana didn’t actually do much, offering educational seminars
23          and consulting services. Then, in 2011, Medical Marijuana sold a huge
24
            stake by issuing 260 million shares to a privately held investment vehicle,
            Hemp Deposit & Distribution Corp., run by Michael Llamas, then 26.
25
            Llamas became Medical Marijuana’s president. Assets began moving
26          back and forth between the companies he ran, creating at least the
            appearance of progress. For instance, in April 2012 Medical Marijuana
27          acquired 80% of a Hemp Deposit business called PhytoSphere, which
            was billed by Llamas in a press release as a biotech outfit that produces
28          hemp-based products for pharmaceutical markets.


                                                12
     Case 2:15-cv-00481-RFB-VCF Document 87 Filed 12/11/20 Page 13 of 80




 1          Llamas also created a joint venture for Medical Marijuana with Dixie
            Elixirs & Edibles, a Colorado-regulated manufacturer of medical-
 2          marijuana-infused products. Vincent “Tripp” Keber, the man behind Dixie
            Elixirs, hopped on Medical Marijuana’s board and soon appeared on 60
 3          Minutes as the darling poster boy of the “green rush” going on in Colorado.
            (Keber would be arrested for marijuana possession in Alabama in 2013.)
 4          Frustrated casino developer Mona quickly joined the gang at Medical
 5
            Marijuana, taking a stake in the company and sitting on the management
            committee overseeing the Dixie joint venture.
 6
            Medical Marijuana’s stock price shot from 3 cents to 20 cents. But the
 7          party stalled in September 2012 after a federal grand jury indicted Llamas
            as part of an alleged $10 million mortgage fraud. Llamas pleaded not guilty
 8          but resigned from Medical Marijuana–just as the SEC started investigating
            it.
 9
            Time to start fresh. Within a few weeks Mona left Medical Marijuana to
10          become CEO of CannaVest, a new company that Mackay, the paper
            billionaire, created by using companies he owned to buy control of a
11          penny stock company in the foreclosure business. New name, same
            game. Mackay’s share purchases were financed by a Florida
12          physiotherapist named Stuart Titus, who–surprise!–had helped Perlowin
            raise capital for Medical Marijuana. Titus also backs a hemp multilevel
13          marketing company.
14          Titus put $375,000 behind Mackay’s CannaVest play and also got
15          millions of CannaVest’s shares. CannaVest then agreed to buy the assets
            of PhytoSphere from Medical Marijuana and Llamas’ Hemp Deposit for
16          $35 million in cash or stock. Follow all this? Few people can–a fact that
            Mona himself apparently alluded to. “Your reference to this being a
17          ‘shell game’ is offensive,” a Dixie Elixirs executive wrote to Mona last
            year in an e-mail obtained by FORBES. “I request you not say it again.”
18
            Shell game. Three-card monte. Or just a flurry of dealmaking between
19          related companies that happen to be publicly traded. Whatever you call it,
            CannaVest’s shares were poised to take off–and the architects stood ready
20          for a great windfall.
21                                              ***
22                The one thing that isn’t murky here: the fortunes being made by
                  those at CannaVest.
23
24
                  Of course, there’s Mackay. Even with the stock at $68, he’s recently
                  been able to convert loans into 10 million shares–at 60 cents each.
25                That 100-fold arbitrage is the large driver of his “billionaire” status.
                  His pals Mona, the CannaVest CEO, and Llamas, the kid who ran its
26                forerunner before he was indicted, helped him pull it off.
27          Here’s how: Last year an entity called Roen Ventures agreed to lend $6
            million to CannaVest. According to a recent lawsuit against Mona in
28


                                                 13
     Case 2:15-cv-00481-RFB-VCF Document 87 Filed 12/11/20 Page 14 of 80




 1          Nevada, filed as part of a $17.8 million judgment related to a land
            transaction, Mona and Llamas had formed Roen. According to the lawsuit,
 2          Mona had personally put up half that loan–and then sold his interest in
            Roen to Mackay for $500,000. Mackay acknowledges buying out Llamas.
 3          And then he converted Roen Ventures’ loans to 10 million shares of
            CannaVest stock at 60 cents a share. Voil?! More than $1 billion at the
 4          recent share price, when you include all the shares he owns.
 5          Another winner: Titus, the physiotherapist down in Florida, who had
 6          bankrolled Mackay at CannaVest–and worked to finance Medical
            Marijuana before that. This year he’s been turning his paper profits into
 7          actual cash, taking CannaVest shares he had bought for a nickel each
            and selling them for as much as $150 a share, and pocketing $7 million,
 8          an SEC filing shows. “I have to say that, you know, this has turned out
            quite nicely,” Titus tells FORBES in an interview. Meantime, Mona’s son
 9          owns 1.25 million shares.
10 (Emphasis added).
11          35.   A more detailed history of CannaVest and its connection with Medical
12 Marijuana, Inc. and the other players involved in Defendants’ breach of fiduciary duties
13 is told in an expose authored by Project CBD1 and published by the Daily Chronic on
14 October 15, 2014. Thomas H. Clarke, “Hemp Oil Hustlers: Project CBD Investigates
15 Makers of RSHO,” The Daily Chronic (Oct. 15, 2014). A large part of the expose
16 focuses on the potentially contaminated and unsafe products these companies were/are
17 manufacturing and/or peddling, the substance of which will not be recounted here. The
18 well-sourced expose provides in part:
19          In 2011, Michael Llamas purchased majority ownership in Medical
            Marijuana Inc. through another firm he controlled, the Hemp Deposit and
20          Distribution Corporation. Stock market analysts would soon raise questions
            about Medical Marijuana Inc.’s new, young owner, who had a shoddy
21          financial history involving complex mortgage fraud, according to federal
            investigators. [Id. at 9]
22
23
                                               ***

24          Soon after Llamas was indicted [in September 2012] for mortgage fraud,
            Medical Marijuana Inc. announced that he had resigned as interim
25          president and CEO. But he continued to be a major shareholder in the
            company. With Llamas calling the shots from behind the scenes, Medical
26
27    1
          According to its website, Project CBD is a California-based nonprofit dedicated to
   promoting and publicizing research into the medical uses of cannabidiol (CBD) and
28 other components of the cannabis plant. It purports to provide educational services for
   physicians, patients, industry professionals, and the general public.

                                               14
     Case 2:15-cv-00481-RFB-VCF Document 87 Filed 12/11/20 Page 15 of 80




 1          Marijuana Inc. would morph into a high-profile umbrella corporation
            with significant holdings in at least seven different subsidiaries, each at
 2          varying levels of capitalization. [Id.]
 3                                              ***
 4          An umbrella corporation like Medical Marijuana Inc., with a complicated
 5
            network of portfolio companies, can impress outsiders the same way a frill-
            necked lizard wards off predators: by making itself seem bigger (and thus
 6          more credible) than it actually is. MJNA stitched together a network of
            subsidiaries and affiliates, which grew to include HempMeds PX, Red Dice
 7          Holdings, Dixie Botanicals, PhytoSphere Systems, Kannaway, CanChew
            BioTechnologies, Canpia Holdings, Ace Hydro, KannaLife Sciences, and
 8          Wellness Managed Services. [Id. at 10]
 9          Medical Marijuana Inc. often cited these entities as sources of revenue, but
            some of them appear to be illusory. For example, MJNA asserted in a press
10          release that its collection of health and wellness facilities operated by
            Wellness Managed Services experienced “an accumulative 3941% revenue
11          increase” throughout 2011, but it’s hard to figure out exactly how that
            happened. The website for Wellness Managed Services contains distorted
12          stock photos and typos on the “About” page and appears not to have been
            updated in two years. Phone calls to Wellness Managed Services by Project
13          CBD were routed back to Medical Marijuana Inc.’s line, which never
14
            returned our messages.‡ [Id.]

15                                              ***

16          The complex enmeshing of “shell companies”— companies that act as
            vehicles for business transactions without actually having any assets or
17          operations themselves—is another hallmark of pump and dump schemes,
            says Seattle-based Canna Law attorney Robert McVay. [Id. at 11]
18
            “Novice investors will see the complicated structures and holding
19          companies that have a bunch of shell companies attached to them, and
            [then] people put trust in these companies because they seem large and
20          professional,” McVay told Project CBD. [Id.]
21          Corporate start-ups can also bolster their legitimacy—or shroud their stock
            market schemes—by entering into strategic relationships with affiliate
22          firms whose public image is mutually enhanced by the partnership.
            Companies reference each other in their press releases, McVay explained,
23          “and they’re able to pump each other up in terms of how they’re doing.
24
            You see it a lot when a company is involved in fraudulent action.” [Id.]

25          CannaVest and PhytoSphere
            Medical Marijuana Inc. went into damage control mode in September 2012
26          when its interim CEO Michael Llamas was indicted for mortgage fraud. A
            MJNA press release quickly announced that he was stepping “down from
27          his position in order to focus his attention on personal business matters that
            are entirely unrelated to MJNA.” [Id. at 12]
28


                                                 15
     Case 2:15-cv-00481-RFB-VCF Document 87 Filed 12/11/20 Page 16 of 80




 1          A few months later, Michael Mona Jr. left his post as Management
            Committee Chairman of Red Dice Holdings, a MJNA subsidiary, to
 2          launch a new company called CannaVest. A corporate brochure
            published by CannaVest states that “Mr. Mona worked as a consultant to
 3          Medical Marijuana Inc. until early 2013 when he was named President
            and CEO of CannaVest Corp.” [Id.]
 4
 5
            From January 2013 onward, CannaVest and Medical Marijuana Inc. not
            only pumped each other up in their press releases, they also formed a
 6          production and distribution line for CBD-infused “hemp oil” imports
            that bound the two together like the intestinal tract of conjoined twins.
 7          And they regularly exchanged shares with each other, lending an
            appearance of growth and productivity to outsiders. [Id.]
 8
            The corporate headquarters of CannaVest is located on Rainbow Avenue in
 9          Las Vegas, Nevada, in the same Sin City suite that was also home base for
            a company called Roen Ventures. Co-founded by Mona and Llamas, Roen
10          Ventures was hit with a $17.77 million legal judgment in 2012 for
            facilitating fraudulent land transactions in California. [Id.]2
11          Before January 2013, CannaVest was known as Foreclosure Solutions,
            where Mona served as President and CEO. In order for Foreclosure to
12          transition into CannaVest, some of Mona’s associates in other industries
            began buying CannaVest shares. Mona also funneled a $3 million loan
13          through Roen Ventures to CannaVest, a maneuver that rankled Far West
14
            Industries, the creditor that had won the $17.77 million settlement against
            Roen Ventures. Far West Industries said that loan “was intended to
15
16
      2
            According to CannaVest’s Form 10-K for the year ended December 31, 2013 filed
17 with the SEC on March 28, 2014:
18          “On March 8, 2008, Far West Industries (“Far West”) sued Michael J. Mona, Jr.,
            President and Chief Executive Officer of the Company, and others for damages
19          resulting from fraud arising out of a land transaction in California. On February
            23, 2012, a judgment was entered in the California Action in favor of Far West
20          against Mr. Mona and others in the amount of $17,777,562.18. On October 18,
21
            2012, the judgment in the California action was domesticated in Nevada and
            enforcement proceedings commenced including, but not limited to an
22          examination of Mr. Mona as a judgment debtor, and garnishments of various
            accounts belonging to Mr. Mona. During the period, Mr. Mona loaned $3,000,000
23          to Roen Ventures, LLC, which was subsequently loaned to the Company. The suit
            alleges that the transaction was intended to prejudice creditors like Far West by
24          concealing and wasting assets that would otherwise be available to satisfy the
            judgment that Far West has against Mr. Mona. Pursuant to a Second Amended
25          Complaint filed by Far West Industries on February 20, 2014, the Company was
            added as a defendant to the suit. On March 17, 2014, the Company was served
26          with the Second Amended Complaint. In summary, Far West alleges that the
            Company is in possession of funds as a result of an allegedly fraudulent transfer
27          between Michael Mona, Jr., Roen Ventures, LLC, and the Company.
            Management plans to defend the claims to the fullest extent of the law. No
28          determination has been made as the merit of the case or potential outcome.”
            Thereafter the Company was dismissed from the action.

                                                16
     Case 2:15-cv-00481-RFB-VCF Document 87 Filed 12/11/20 Page 17 of 80




 1          prejudice creditors like Far West by concealing and wasting assets that
            would otherwise be available to satisfy the [$17.7 million] judgment.” [Id.]
 2
            But no matter. It was a new year, and Mona and his partner Llamas, the
 3          disgraced majority shareholder of Medical Marijuana Inc., had positioned
            themselves at the top of a nascent industry where investors were clamoring
 4          to get a piece of the action. Voters in Colorado and Washington had
 5
            recently cast their ballots for legal recreational cannabis and the value of
            any stock even tenuously connected to ganja went soaring.
 6
            In a glowing press release dated March 1, 2013, Medical Marijuana Inc.
 7          announced that it was selling its subsidiary PhytoSphere (which
            processed the hemp paste from abroad) to CannaVest for $35 million in
 8          “CANV” shares. It sounded impressive on paper, but CannaVest scarcely
            had an operation to justify any meaningful valuation of its shares. SEC
 9          filings show that CannaVest only had a total of $431 in assets at the time
            the transaction was announced. [Id. at 12-13]
10
            “The terms of the transaction were the result of arms-length negotiations
11          between the parties, unaffected by any prior relationships,” explained
            Michael J. Mona, III, VP of Operations for CannaVest (the CEO’s son).
12          [Id.]
13          Throughout 2013, Medical Marijuana Inc. reported that it was handing off
14
            incremental parts of its portfolio company PhytoSphere to CannaVest for
            piecemeal infusions of $35 million in CannaVest shares. Each new
15          pronouncement gave a momentary jolt to the price of Medical Marijuana
            Inc. shares, their value inflated by overblown press releases and a cannabis-
16          crazy zeitgeist. [Id.]
17           “Medical Marijuana Inc. has never sold a single share of CannaVest, so
            it’s done no good for the company,” said Alan Brochstein, founder of 420
18          Investor, in a phone conversation with Project CBD. Brochstein is cautious
            about labeling the MJNA-CANV collaboration a “fraud,” but he
19          acknowledges that the whole thing is suspect. [Id.]
20          “They put an arbitrary price of $35 million, and said it was all going to
            be paid in [CannaVest] stock and not cash. But [CannaVest] was a shell
21          company that had no operation, so the whole thing looks fraudulent,” he
            said. “How did they come to $35 million?” [Id.]
22
            Brochstein isn’t the only investment analyst who has challenged the
23          financials of weed start-ups like Medical Marijuana Inc. “Most of these
24
            over-the-counter weed penny stocks are just vehicles for their insiders to
            sell shares to retail investors caught up in the hype of the legalized
25          marijuana revolution,” wrote Cody Willard in the Wall Street Journal
            MarketWatch blog. [Id.]
26
            Insiders at CannaVest and Medical Marijuana Inc. held much of each
27          other’s shares, and some would later sell them to credulous traders at a
            significant markup. [Id.]
28


                                                 17
     Case 2:15-cv-00481-RFB-VCF Document 87 Filed 12/11/20 Page 18 of 80




 1          For example, Stuart Titus, the owner of Kannaway’s parent company,
            General Hemp, and a key financier for Medical Marijuana Inc., sold
 2          over $4 million worth of CANV shares in early 2014 as their value
            reached an astronomical $166.17 each. The rise and fall of CANV’s
 3          price trajectory looks like the Burj Khalifa skyscraper shooting up from
            the streets of Dubai. [Id.]
 4          One reason why CANV shares spiked so high is that Medical Marijuana
 5
            Inc. sold PhytoSphere “assets” to CannaVest for $35 million (almost
            exclusively) in CANV shares, a transaction that bolstered both
 6          companies’ profiles at little actual cost. CannaVest also issued 900,000 of
            its shares to PhytoSphere as part of that deal. The whole transaction was
 7          somewhat like the episode of Beavis and Butthead in which the two
            teenagers sell all their chocolate bars to each other for the same pair of
 8          dollars. [Id. at 13-14]
 9          The mega-valuation of CANV shares may have temporarily boosted
            MJNA’s valuation because of “a weird feedback loop” created by
10          Medical Marijuana Inc., writes a representative of Rolling O Research
            on the investor website Seeking Alpha. “[Medical Marijuana Inc.]
11          mentions . . . CannaVest in their PR. Some readers then think that
            CannaVest sold much more product than it likely did, which increases
12          the price of CANV shares. That increases the value of MJNA’s
            CannaVest holdings on the balance sheet, providing support to a higher
13          [MJNA] stock price.” [Id. at 14]
14          MJNA stock peaked at about 50 cents, but since then its price has
15          hovered below 20 cents per share. By October 2014, CANV shares had
            dropped precipitously to $3.00, a change facilitated by a barrage of bad
16          press. An article in Forbes, “Inside the Pot Stock Bubble” (March 26,
            2014), disclosed that CEO Mona was attempting to sell 10 million CANV
17          shares for $1.50 each. These restricted shares couldn’t be traded publicly
            for another six months. When queried about this deal, Michael Mona III
18          of CannaVest told Project CBD that this offering had been terminated on
            April 23. [Id. at 14]
19
            On May 9, purchasers of CANV stock filed a class action lawsuit against
20          CannaVest. The lawsuit followed a disclosure by CannaVest to the SEC
            that it had “misreported” its financial position throughout 2013. [Id.]
21
                                                ***
22
            In July 2014, a Project CBD delegation visited the laboratory facilities of
23          CannaVest in San Diego, where the imported hemp paste is refined into oil.
24
            We were greeted by lab director Joshua Hartsel and CannaVest executives
            Chris Boucher and Michael Mona III. [Id. at 27]
25
            Hartsel, the lead scientist at CannaVest, specializes in medicinal organic
26          chemistry. He earned a PhD at Virginia Tech and completed a postdoctoral
            fellowship at the University of California. He subsequently founded Delta-
27          9 Technologies, an analytical testing lab that serviced California’s medical
            marijuana industry. Hartsel’s clients included CannaVest, which sent the
28          first of several batches of its CBD-infused extract to Delta-9 Technologies
            for evaluation in March 2013. [Id.]

                                                18
     Case 2:15-cv-00481-RFB-VCF Document 87 Filed 12/11/20 Page 19 of 80




 1          A half year later, Hartsel was hired by CannaVest to establish an in-house
            laboratory and oversee research and development for the company. Hartsel
 2          got the job after being interviewed by CannaVest CEO Michael Mona Jr.
            and Michael Llamas, the former CEO of Medical Marijuana Inc. [Id.]
 3
            Prior to September 2013, CannaVest did not have a science department,
 4          according to Hartsel. But CannaVest, through its subsidiary PhytoSphere,
 5
            had been providing CBD-infused hemp oil to Medical Marijuana Inc. for
            several months before Hartsel came on board. [Id.]
 6
            The exact role of PhytoSphere in the hemp oil pipeline remains
 7          somewhat of an enigma. Originally a wholly owned subsidiary of
            Medical Marijuana Inc., PhytoSphere was supposedly sold to CannaVest
 8          in exchange for $35 million in CANV shares. But CannaVest insiders
            told Project CBD that Medical Marijuana Inc. never fully dissolved its
 9          portion of PhytoSphere. “At one point, we had a PhytoSphere and they
            had a PhytoSphere,” said Michael Mona. [Id.]
10
            To allay confusion as to the status of Phytosphere—and perhaps also to
11          distance itself from any problems that may have arisen prior to forming an
            in-house science team—CannaVest changed the name of Phytosphere to
12          CannaVest Laboratories, LLC. [Id.]
13                                             ***
14          When Project CBD visited CannaVest, we heard complaints about the
15          Kannaway campaign and Michael Llamas’s mercurial, behind-the-
            scenes management style. “We’re separate, but everyone thinks we’re
16          one,” CannaVest CEO Michael Mona Jr. insisted. “HempMeds is not
            CannaVest, and CannaVest is not HempMeds.” [Id. at 29]
17
            But even as it tried to distance itself from Medical Marijuana Inc.,
18          CannaVest was burdened by its own corporate history. In June 2014,
            CannaVest, a MJNA offshoot, announced that it had disposed of several
19          million shares of KannaLife Sciences, a MJNA subsidiary, in exchange for
            a half million shares of CANV, which had previously been issued to
20          Phytosphere. Shades of Beavis and Butthead again. [Id.]
21 (Emphasis added).
22          36.   The above events were perpetrated by Defendants, particularly Mona, Jr.
23 and MacKay, and upon information and belief, these events also included non-parties
24 Llamas and Titus.
25                                          FACTS
26          37.   According to the Company's SEC filings, CannaVest is engaged in the
27 business of developing, producing, marketing and selling end consumer products to the
28 nutriceutical industry containing hemp plant extract, cannabidoil (CBD) and reselling to


                                               19
     Case 2:15-cv-00481-RFB-VCF Document 87 Filed 12/11/20 Page 20 of 80




 1 third parties raw product acquired by the Company pursuant to its supply relationships in
 2 Europe. According to the Company, CannaVest seeks to take advantage of an emerging
 3 worldwide trend to re-energize the production of industrial hemp and to foster its many
 4 uses for consumers. CBD is derived from hemp stalk and seed. According to the
 5 Company, this legal substance can be used with foods and nutritional supplements for
 6 consumer health and wellness benefits as well as in the pharmaceutical industry.
 7          38.   CannaVest (formerly Foreclosure Solutions, Inc.) was incorporated on
 8 December 9, 2010, in the state of Texas, to provide information on pre-foreclosure and
 9 foreclosed residential properties to homebuyers and real estate professionals on its
10 website. The Company was unable to secure financing for this business plan and
11 consequently experienced a change of control and a change of focus to its present
12 business.
13          39.   According to the Company’s SEC disclosures (see Form 10-K for the year
14 ended 2013): On November 16, 2012, the Buyers (Mai Dun Limited, LLC, and Mercia
15 Holdings, LLC (MacKay-owned entities), General Hemp, LLC and Bamburgh Holdings,
16 LLC) (Titus-owned entities) acquired a total of 5,000,000 shares of common stock of the
17 Company (formerly known as Foreclosure Solutions, Inc.) from H.J. Cole, the
18 Company’s former sole director and former sole officer (“Cole”). Concurrently, the
19 Buyers acquired a total of 1,979,900 shares of common stock of the Company from
20 other shareholders of the Company in a series of private transactions (the “Non-Affiliate
21 Purchase Transactions”). The Buyers purchased all of the 6,979,900 shares in the Cole
22 Purchase Transaction and the Non-Affiliate Purchase Transactions for an aggregate
23 purchase price of $375,000. Upon consummation of the transactions described above,
24 the Buyers collectively acquired 99.7% of the total issued and outstanding shares of
25 common stock of the Company. The funds used for these share purchases were cash
26 loaned to each of the Buyers from Titus pursuant to the terms of individual promissory
27 notes entered into by Titus and the sole member of each of the Buyers. Defendant
28 Mackay, a member of CannaVest’s Board, is the sole member of each of Mai Dun


                                               20
     Case 2:15-cv-00481-RFB-VCF Document 87 Filed 12/11/20 Page 21 of 80




 1 Limited, LLC and Mercia Holdings, LLC. Titus was the sole member of General Hemp
 2 LLC and was also deemed to have shared voting and investment power over the shares
 3 of CannaVest common stock owned by Bamburgh Holdings LLC.
 4          40.   On January 29, 2013, following the change of control, the Company
 5 amended its certificate of formation to change its name to CannaVest.
 6          41.   Also on January 29, 2013, CannaVest closed the asset acquisition
 7 transaction with PhytoSphere, at which time the Company took delivery of the acquired
 8 assets and made its first installment payment to PhtyoSphere by issuing 900,000 shares
 9 of common stock. CannaVest reported the value of the transaction at $35 million.
10          42.   On February 12, 2013, CannaVest announced its acquisition of the
11 PhytoSphere assets:
12          A.      Acquisition of Certain Assets of PhytoSphere Systems, LLC
            On December 31, 2012, we entered into an Agreement for Purchase and
13          Sale of Assets (the “Purchase Agreement”) with PhytoSPHERE Systems,
            LLC, a Delaware limited liability company (“PhytoSPHERE”), whereby
14          the Company acquired certain assets of PhytoSPHERE in exchange for an
            aggregate payment of $35,000,000, payable in five (5) installments of
15          either cash or common stock of the Company, in the sole discretion of the
16
            Company. Pursuant to the Agreement, the Company acquired from
            PhytoSPHERE certain tangible assets, including equipment and inventory,
17          all web domains of PhytoSPHERE, existing bank accounts with a total
            balance of $50,774.55, phone numbers, e-mail addresses and postal
18          addresses, vendor lists, permits, licenses and other approvals, and all
            existing and pending contracts. Notably, pursuant to the Purchase
19          Agreement we acquired from PhytoSPHERE all of its rights, and assumed
            all of its liabilities, under contracts with hemp production and processing
20          facilities in three foreign countries in Europe, which allows us to secure
            raw product for the development and production of products. We also
21          secured the exclusive license to the name “PhytoSPHERE” and
            “PhytoSPHERE Systems” for use in the development and
22          commercialization of hemp-based products.
23          The Purchase Agreement requires payment as follows: (a) $4,500,000 on
            or before January 31, 2013; (b) $6,000,000 on or before March 30, 2013;
24          (c) $8,000,000 on or before June 30, 2013; (d) $10,000,000 on or before
25
            September 30, 2013; and $6,500,000 on or before December 31, 2013. For
            any installments paid by the issuance of stock, the number of shares of
26          stock issuable by the Company is determined by reference [to] the closing
            price of our common stock on the day prior to issuance. The price is
27          subject to a “collar”, whereby in no event will the shares issuable pursuant
            to the Purchase Agreement be priced at more than $6.00 per share, and in
28          no event will the shares be priced at less than $4.50 per share.


                                                21
     Case 2:15-cv-00481-RFB-VCF Document 87 Filed 12/11/20 Page 22 of 80




 1          PhytoSPHERE is a Delaware limited liability company owned by Medical
            Marijuana, Inc. (MJNA.PK), an Oregon corporation, and Hemp Deposit
 2          and Distribution Corporation, a Delaware corporation. Our Chief Executive
            Officer and sole member of our Board of Directors, Michael Mona, Jr.,
 3          owns and/or controls approximately 37,337,000 shares of common stock of
            Medical Marijuana, Inc., which represents approximately 4% of the issued
 4          and outstanding shares of the capital stock of Medical Marijuana, Inc. as of
 5
            February 11, 2013. Mr. Mona does not hold any management position with
            Medical Marijuana, Inc. or serve on its board of directors, nor has he held
 6          any such position previously. Mr. Mona neither owns shares in, nor serves
            Hemp Deposit and Distribution Corporation in any capacity, nor has he
 7          done so previously.
 8          43.   Just a few months earlier, Medical Marijuana, Inc. had acquired
 9 PhytoSphere for only a fraction of the price paid to Medical Marijuana, Inc. by
10 CannaVest. In particular, an April 16, 2012 news article published by Altassets reported
11 that CannaBank sold an 80% interest in PhytoSphere to MJNA for $2.5 million. See
12 http://www.altassets.net/private-equity-news/by-news-type/deal-news/cannabank-sell-
13 phytosphere-systems-to-medical-marijuana.html. This information was also reported in
14 an article, “CannaBank Takes Hit Of $2.5M Sale,” published in the Wall Street Journal
15 on April 13, 2012. In short, MJNA acquired an interest in PhytoSphere in April 2012 for
16 $2.5 million, and eight months later agreed to sell this interest to CannaVest (which
17 came into existence November 16, 2012) for purportedly $35 million.
18          44.   Throughout the Relevant Period, MJNA and its various subsidiaries issued
19 a multitude of press releases touting their success and referencing their relationship with
20 CannaVest. Specifically, MJNA touted the plans and accomplishments of CannaVest
21 and PhytoSphere—an entity that both CannaVest and Medical Marijuana, Inc. at one
22 time or another claimed as their own entity.
23          45.   On March 14, 2013, CannaVest increased the size of its Board of Directors
24 from one (1) person (Mona) to four (4) persons, and appointed Defendant Mackay, and
25 non-parties Sobieski and Wilson to fill the newly created seats and serve as directors of
26 the Company, effective March 15, 2013.
27          46.   Then, on April 4, 2013, Medical Marijuana, Inc. issued a press release
28 discussing the PhytoSphere transaction and prospects for PhytoSphere:


                                                22
     Case 2:15-cv-00481-RFB-VCF Document 87 Filed 12/11/20 Page 23 of 80




 1          MEDICAL MARIJUANA INC ("MJNA") - Significant Revenue and Net
            Income Growth
 2
            PhytoSphere Systems LLC - is the world/s leading cannabinoid based bio-
 3          technology Company. The company recently entered into an agreement
            with CannaVest Corp (OTC:CANV) for the rights to use its brand name
 4          PhytoSphere Systems, along with the outsourcing to CannaVest its hemp
 5
            facility cultivation, management and processing. The company is still
            owned eighty (80%) percent by Medical Marijuana Inc., and as part of the
 6          transaction MJNA became a significant shareholder in CANV.
 7          PhytoSphere Systems will still play a significant role in the company's
            overall game plan, with the licensing and outsourcing to CannaVest, the
 8          company is able to save nearly ten (10M) million dollars of additional
            infrastructure and development costs in the first two quarts of this year
 9          alone. In addition to saving a significant amount of capital, the company
            was able to streamline its corporate operations by not having its focus
10          diverted by a multi-country multi-continent highly management intensive
            business, while still allowing MJNA and its subsidiaries a constant supply
11          of these high quality ingredients, just above manufacturing and
            infrastructure costs and well below wholesale and retail pricing.
12
            As the demand for CBD-based products continues to grow, PhytoSphere is
13          constantly expending their operational capacity to meet this demand.
14
            Internally, the company is expected to deliver several hundred kilograms of
            raw Hemp CBD oil this quarter to Medical Marijuana Inc. and the family
15          of companies.

16          PhytoSphere will offer its raw materials to the open market starting May
            1st 2013. With this raw materials sales launch, the company will launch its
17          updated corporate information and sales sites, where customers can
            purchase a variety of products with several financing options for large scale
18          wholesale accounts.
19          47.   As reported by CannaVest in its SEC filings, as of April 12, 2013,
20 CannaVest had five employees; as of March 28, 2014, CannaVest had eight full-time
21 employees and no part-time employees.
22          48.   According to CannaVest’s SEC filings, the Company purchased the assets
23 of PhytoSphere as the basis for implementing the Company’s new business model,
24 which was and is to manufacture, market and sell products containing hemp oil.
25 According to announcements made by the Company at least as early as February 13,
26 2013, CannaVest anticipated launching its first product to large commercial buyers as
27 early as March 2013, and having products on the market available to consumers shortly
28 thereafter; and, CannaVest’s “line of products [was] expected to grow throughout the


                                                 23
     Case 2:15-cv-00481-RFB-VCF Document 87 Filed 12/11/20 Page 24 of 80




 1 year – by year end 2013 we anticipate a full line of CBD and hemp-related consumer
 2 products.”
 3          49.   In sum, MJNA acquired an interest in PhytoSphere during April 2012 for
 4 $2.5 million, and eight months later agreed to sell this interest to CannaVest (which
 5 came into existence November 16, 2012) for $35 million.
 6          50.   According to an April 14, 2014 Forbes article, Mona referred to this as a
 7 “shell game.” The article further noted:
 8                Shell game. Three-card monte. Or just a flurry of deal
 9                making between related companies that happen to be publicly
                  traded. Whatever you call it, CannaVest’s shares were poised
10                to take off–and the architects stood ready for a great windfall.
11          51.   CannaVest at that time was a small company with little to no money or
12 business operations and was run by Mona (an MJNA insider). It had the option of
13 paying for all or portions of the $35 million in CannaVest stock, thus was a virtual
14 certainty that CannaVest would pay MJNA with CannaVest stock. Also, because
15 CannaVest had only 7,900,000 common shares outstanding, the initial $4.5 million
16 payment in CannaVest shares with an assigned value of $5.00 per share represented a
17 return of 11.4% of CannaVest’s outstanding shares to MJNA. If MJNA were to be paid
18 the entire $35 million with stock at a share value of $5 per share, it would have
19 7,000,000 shares which would represent an 88.6% ownership interest in the company
20 thus making CannaVest an MJNA subsidiary. And in fact, MJNA would have a
21 controlling stock ownership interest in CannaVest long before CannaVest made its last
22 payment.
23          52.   In substance, MJNA (Llamas’ alter ego) orchestrated the appearance of a
24 newly created publicly held company with $35 million of assets when in fact this
25 number was grossly inflated, and when the new publicly held company was pre-arranged
26 to be owned and controlled by MJNA (Llamas). The recordation of the vastly overstated
27 asset infusion also immediately increased the perceived worth of CannaVest’s common
28 stock to the investment community, thereby grossly inflating CannaVest’s trading price.


                                                24
     Case 2:15-cv-00481-RFB-VCF Document 87 Filed 12/11/20 Page 25 of 80




 1 On April 30, 2013, Medical Marijuana, Inc. issued another press release commenting on
 2 the PhytoSphere transaction:
 3          To The Shareholders of Medical Marijuana Inc.:
 4          From: Michelle Sides, Chairman, Chief Operating Officer and
            Shareholder
 5
            -- FINANCIALS AND PHYTOSPHERE SYSTEMS TRANSACTION
 6          There have been some questions with regards to the CannaVEST
 7
            transaction with Phytosphere Systems. The current status of this transaction
            is as follows: MJNA currently owns and has owned 80% of Phytosphere
 8          Systems, which is a global phytocannabinoid biotechnology company
            specializing in the production of hemp based compounds, oils and extracts.
 9          These include Cannabidiol (CBD), Cannabidiol-Acid (CBD-A),
            Cannabigerol (CBG) and Cannabigerol-Acid (CBG-A) as well as other
10          beneficial cannabinoinds, terpenoids and flavinoids. The Phytosphere
            Systems is also developing a pipeline of Terpenoids and flavinoids. As part
11          of the company's refocusing of management, time and capital, we decided
            to streamline our business focus.
12
            Prior to Phytosphere, these pipelines of products did not exist in any
13          large quantity or steady supply. Since then, we have been able to sign an
            exclusive license with CannaVest Corp, which would allow MJNA the
14          benefit of its steady pipeline, while no longer having to deal with the day
            to day operating challenges. The company operates in five countries and
15          three continents. Along with the licensing agreement, the Company agreed
            to sell its excess inventory as well as the contracts, subcontractors and
16          production capabilities to CannaVest as part of the transaction. This again
17          allows the Company to no longer have to deal with the day to day
            operations, legal, export, import, licensing, continued development,
18          considerable financial investments, staffing and costs associated with the
            logistics of the business while still owning 80% of Phytosphere. CannaVest
19          provides the raw ingredients to the Company for the same price MJNA
            received prior to the execution of the license agreement. Once
20          Phytospheres’ production increases and creates a decrease in the cost of
            production, a drastic price reduction will be made available to MJNA and
21          its subsidiaries.
22          This obviously will lead to significantly increased profitability for MJNA
            and its shareholders. The payment structure is as follows:
23
            CannaVest is paying MJNA $35 million through the end of 2013. The
24          payments can be made in stock or cash, or a combination of both (please
            look at legal disclosure for exact terms). If CannaVest pays in stock,
25          MJNA becomes the majority shareholder in CannaVest and gets to realize
26
            a cost savings in production, while also the increase in value it may get
            from the continued growth of the brand. If CannaVest pays in cash, MJNA
27          realizes a substantial increase in its cash position. To date MJNA received
            in the 4th quarter a $4.5m dollar payment in CannaVest stock payment
28          towards its licensing obligation, and as disclosed in subsequent filings, the


                                                 25
     Case 2:15-cv-00481-RFB-VCF Document 87 Filed 12/11/20 Page 26 of 80




 1          Company has also received $4.5m and a $1.5m payment in stock from
            CannaVest, for a total stock payment of $10.5m towards licensing and
 2          partial inventory. The first payment of $4.5mil was 100% credited as
            licensing, the second and third installments are credited as an inventory
 3          purchase. The details of the transaction will be addressed in our first
            quarter filings, on or before May 15, 2013. The balance of the $24.5m
 4          payments ¼ consideration will be broken up between inventory purchases
 5
            first, then against the production contracts and the agricultural production
            team that was acquired by CannaVest as part of the transaction.
 6
 7          53.   On May 14, 2013—one week before the Company filed with the SEC its
 8 financial statements for the first quarter 2013—CannaVest announced in a Form 8-K
 9 filed with the SEC that it had terminated its independent auditor Turner Stone &
10 Company, LLP (“Turner Stone”) and had replaced it with Anton Chia, LLP. Submitted
11 in connection with the May 14, 2013 Form 8-K filing was a letter from Turner & Stone
12 to Defendant Mona, Jr. and the Company. The letter identified a significant material
13 weakness in CannaVest’s control over financial reporting:
14          In connection with our recent audit of the financial statements of
            CannaVEST Corp. (the Company) as of December 31, 2012 and for the
15          year then ended, in accordance with auditing standards promulgated by the
            Public Company Accounting Oversight Board (United States) (PCAOB),
16          we considered the Company’s internal control over financial reporting
            (“internal control”) as a basis for designing our auditing procedures for the
17          purpose of expressing our opinion on the financial statements, but not for
            the purpose of expressing an opinion on the effectiveness of the
18          Company’s internal control.
19          Our consideration of internal control was for the limited purpose described
20
            in the preceding paragraph and would not necessarily identify all
            deficiencies in internal control that might be significant deficiencies or
21          material weaknesses and therefore, there can be no assurance that all
            deficiencies, significant deficiencies, or material weaknesses have been
22          identified. However, as discussed below, we identified a deficiency in the
            Company’s internal control that we consider to be a significant
23          deficiency and material weakness.
24          A deficiency in internal control exists when the design or operation of a
            control does not allow management or employees, in the normal course of
25          performing their assigned functions, to prevent, or detect and correct
            misstatements on a timely basis. A significant deficiency is a deficiency, or
26          a combination of deficiencies, in internal control that is less severe than a
            material weakness, yet important enough to merit attention by those
27          charged with governance. A material weakness is a deficiency, or a
            combination of deficiencies, in internal control, such that there is a
28          reasonable possibility that a material misstatement of the entity's
            financial statements will not be prevented, or detected and corrected on a
            timely basis.
                                                 26
     Case 2:15-cv-00481-RFB-VCF Document 87 Filed 12/11/20 Page 27 of 80




 1
            The Company’s accounting management, both former and current,
 2          consists of one person holding the offices of Chief Executive Officer and
            Chief Financial Officer. The general ledger accounting and financial
 3          statement preparation functions have been outsourced to independent
            accounting and/or consulting firms due to the lack of technical
 4          accounting qualifications and SEC reporting and disclosure experience
 5
            by accounting management. In addition, after the change of control and
            accounting management, the independent accounting firm to which the
 6          accounting and financial statement preparation functions were
            contracted also did not have the technical accounting qualifications or
 7          experience with SEC reporting and disclosure matters. As a result, the
            financial statements initially submitted to our firm to audit were missing a
 8          significant transaction and many disclosures required by generally accepted
            accounting principles. Accordingly, additional time was spent by your
 9          independent accounting firm preparing your financial statements and by
            our firm in reviewing them. We recommend that accounting management
10          discuss this matter with your independent accounting firm to determine if
            they are able to provide services that will allow you to remediate this
11          material weakness and if not to consider engaging alternative resources,
            internally or externally, so that you will be able to remediate this material
12          weakness. In making this recommendation we are aware of the cost
            benefits of any system of internal control and that any decision you make
13          should be done within this context.
14                                            ***
15          Our consideration of internal control would not necessarily disclose all
            matters in internal control that might be deficiencies, significant
16          deficiencies, or material weaknesses.
17 (Emphasis added).
18          54.   On June 18, 2013, Medical Marijuana, Inc. issued the following press
19 release:
20          Medical Marijuana Inc.'s PhytoSPHERE Systems Reports it Has Radically
            Increased Hemp Production in Expectation of World Wide Demand for
21          2013 & 2014
22          Major New Worldwide Production to Add to Cannabinoid Reserves for
            Product Expansion of CBD, CBG and Host of Hemp Derived Terpenes;
23          PhytoSPHERE Systems Announces Creation of US Hemp Oil Corp -Its Pet
            Product Line- Cibdex and Skin Care Line -Cibaderm- to be Introduced
24          Later in the Year
25          June 18, 2013
26          SAN DIEGO, June 18, 2013 (GLOBE NEWSWIRE) -- Medical Marijuana
27
            Inc.

28           (OTC:MJNA) and PhytoSPHERE Systems are pleased to inform
            shareholders and the general public that the company has expanded hemp

                                                 27
     Case 2:15-cv-00481-RFB-VCF Document 87 Filed 12/11/20 Page 28 of 80




 1          production significantly. With the expansion, the company has increased
            production of the industry's first natural pharmaceutical-grade CBD-rich
 2          oils and derivatives. The increased capacity to 6,000 tons of raw base
            material from 2,000 tons will make PhytoSPHERE Systems one of the
 3          largest hemp production companies in the world.
 4          PhytoSPHERE Systems has recently created US Hemp Oil Corp, which is
 5
            currently developing the Pet industries first CBD-based Pet Care product
            line- "Cibdex" as well as an exclusive CBD-cannabinoid Skin Care Line
 6          aptly named "Cibaderm".
 7          Increase of Hemp Production to an estimated 6,000 Tons for 2013 Harvest
 8          PhytoSPHERE Systems has informed shareholders that the company has
            added 4,000 tons of raw hemp to the present production capabilities of
 9          2,000 tons. The increase in hemp based raw materials increases the
            company's production capabilities of CBD-rich oils as well as allows the
10          company to increase its production of other cannabinoid rich hemp oils
            such as Cannabigerol (CBG). Furthermore, this production increase is
11          expected to add the equivalent of 450 tons of Cannabinoid-rich hemp oil
            to overall reserves- an increase of 300 tons. With the recent licensing
12          agreement with CannaVest Corp the opportunity was created for this
            increased production which in turn lowered the overall cost of the raw
13          ingredients significantly. These costs savings will eventually lead to lower
14
            sales prices for finished goods for consumers.

15          PhytoSPHERE to Invest in Hemp Harvesting and Product Equipment

16          PhytoSPHERE Systems, in order to keep up with expanding worldwide
            hemp production, has announced the company will invest in a series of new
17          hemp harvesting and production equipment. This will allow for the added
            in-ground production to be processed and handled in an efficient manner
18          while keeping the integrity of the supply chain intact and increasing the
            quality of the production.
19
            PhytoSPHERE to Expand Product Capabilities into Pharmaceutical Market
20          PhytoSPHERE Systems has additionally announced that it will expand
            production of cannabidiolic acid (CBD-A) and various terpenes/terpenoids
21          in line with increased demand from pharmaceutical companies and
            research bodies. PhytoSPHERE will also start to produce significant
22          quantities of a second cannabinoid - cannabigerol (CBG). These
            simultaneous developments will enable the company to explore additional
23          combinations of products within new and expanding product lines.
24
            Research has shown that combining various cannabinoids and terpenoids
            have increased the overall effects of a single component cannabinoid
25          product. This effect has been coined the "Entourage Effect". The company
            is positioning itself to supply large quantities of naturally derived
26          cannabinoids, terpenes\terpenoids to the pharmaceutical industry as an
            additive\enhancing ingredient to their current product portfolio's whereby
27          making the products have the "Entourage Effect" or be more effective
            against the companies target demographic.
28


                                                28
     Case 2:15-cv-00481-RFB-VCF Document 87 Filed 12/11/20 Page 29 of 80




 1 (Emphasis added).
 2          55.   On July 31, 2013, Medical Marijuana, Inc. issued the following press
 3 release:
 4          SAN DIEGO, CA, July 31, 2013 - (eTeligis via ACCESSWIRE)- Medical
            Marijuana Inc. (OTC Pink: MJNA) is pleased to announce that their
 5          subsidiary company, Canipa Holdings (www.canipaholdings.com/), has
            signed an exclusive worldwide distribution and marketing agreement with
 6          a prominent European-based pharmaceutical/nutraceutical/cosmetics
            company. Canipa Holdings will manage the marketing and distribution of
 7          the European company's portfolio of over twenty hemp-based consumer
 8
            products. The products will be added to the HempMeds PX platform.

 9          "Some of the products Canipa Holdings will be marketing and selling are
            approved for specific medical claims in parts of the European market," says
10          Charles Vest, Director of Communications for HempMeds PX, the
            marketing company for Medical Marijuana Inc. and all MJNA subsidiary
11          companies. "We want to make clear, however, that these products will be
            marketed as consumer-only in the United States and its territories."
12
            In the largest transaction that the company has signed to date, Canipa
13          Holdings has also acquired the exclusive online marketing and sales rights
            for this new portfolio of hemp-based products (excluding The Middle East,
14          Poland, Czech Republic, Hungary, Slovakia, and Latvia). Finally, Canipa
            Holdings will be the exclusive retail store/brick-and-mortar distributor for
15          these new hemp-based products in all United States and territories as well
            as Canada and Mexico. The company will seek to negotiate additional
16          territories as markets become viable.
17          "Nothing like these products exist today," continues Vest. "The European
18          Union (EU), through the European Medicines Agency, is already well
            aware of the potential health and wellness applications for hemp-based
19          products, evidenced by the fact that this new product portfolio that Canipa
            has acquired is marketed for specific ailments in parts of the EU."
20
                                                ***
21
            About HempMeds PX
22
            HempMeds PX is the master distributor and contracted marketing
23          company for the CannaVest Corp. and Medical Marijuana, Inc. (OTC
            Pink: MJNA) portfolio of products, including their revolutionary hemp-
24          based CBD products. HempMeds PX offers mainstream marketing, sales,
            customer service, and logistics for the cannabis industry. In addition to
25          handling sales and distribution, HempMeds PX is the communication hub
            for the Medical Marijuana Inc. portfolio of companies.
26
27 (Emphasis added).
28 ///


                                                29
     Case 2:15-cv-00481-RFB-VCF Document 87 Filed 12/11/20 Page 30 of 80




 1          56.   On August 13, 2013, Medical Marijuana, Inc. issued the following press
 2 release:
 3          SAN DIEGO, Aug. 13, 2013 (GLOBE NEWSWIRE) -- Medical
            Marijuana, Inc. (OTC:MJNA), a leading cannabis and hemp industry
 4          innovator, today announced the release of its quarterly financial and
            shareholders report (Post 8/13/2013 - OTC Markets). The company earned
 5          a net income of approximately $6.0 million on gross income of
            approximately $8.8 million for the quarter ending June 30, 2013. The
 6          company launched its highly anticipated marketing and sales arm,
 7
            HempMeds PX; selected officers for CanChew Biotechnologies; and
            acquired several additional brands and over 20 products through Canipa
 8          Holdings. To better manage the company's growth, Medical Marijuana Inc.
            relocated to a larger facility in July to accommodate the new HempMeds
 9          PX team and to expand its warehouse and distribution capabilities. Below
            are the company's second quarter 2013 operating and developmental
10          highlights.
                                                  ***
11
            In addition to working with MJNA and CannaVest, HempMeds PX
12          anticipates offering mainstream marketing, sales, customer service, and
            logistics for the cannabis industry in the future. Launched the Marketing
13          and Sales for CBD-Rich Hemp Oil (Hemp based Cannabidiol) Real
            Scientific Hemp Oil (RSHO)
14
15          57.   On September 27, 2013, Medical Marijuana, Inc. issued the following press
16 release:
17          SAN DIEGO, Sept. 27, 2013 (GLOBE NEWSWIRE) -- Medical
            Marijuana Inc. (OTC Pink: MJNA) is pleased to inform shareholders
18          and the general public that HempMeds PX - a corporate portfolio
            company of Medical Marijuana Inc. and the exclusive master distributor
19          and contracted marketing company for CannaVest Corp. and Medical
            Marijuana Inc. - entered the "High CBD (cannabidiol) Award"- winning
20          product at the High Times Medical Cannabis Cup in Seattle,
            Washington. Submitted by HempMeds PX on behalf of PhytoSPHERE
21          Systems, the prototype product CBD Simple tested at a record 95.8% CBD,
            the highest CBD percentage ever documented at the Cannabis Cup.
22
                                             ***
23          "The enthusiasm for high-CBD products at the Cup represents a huge shift
            in cannabis culture," said Chris Boucher, Vice President of Product
24          Development for HempMeds PX. "This was the first time the company
25
            entered any products into a competition of this kind, and we are thrilled
            with the result. The support for what we are doing from the cannabis
26          community was overwhelming."
27          Michael Mona Jr., President and CEO of CannaVest Corp., accepted the
            award in Seattle on behalf of PhytoSPHERE Systems and HempMeds PX.
28          "We are very thankful for the hard work of our friends at HempMeds PX,
            and for the incredible PhytoSPHERE team that produced this game-
            changing product. We are excited to work together to bring standardized,
            hemp-based high CBD products to the market," said Mona Jr.
                                               30
     Case 2:15-cv-00481-RFB-VCF Document 87 Filed 12/11/20 Page 31 of 80




 1 (Emphasis added).
 2          58.   On November 21, 2013, Medical Marijuana, Inc. issued the following press
 3 release:
 4          SAN DIEGO, Nov. 21, 2013 (GLOBE NEWSWIRE) -- Medical
            Marijuana, Inc. (OTC:MJNA), a leading cannabis and industrial hemp
 5          industry innovator, today announced the release of its quarterly financial
            and shareholders report (Post 11/15/2013 - OTC Markets). The Company
 6          earned a net income of approximately $7.9 million on gross income of
            approximately $10.4 million, derived from sales and the quarterly
 7          PhytoSPHERE payment, for the quarter ending September 30, 2013.
 8
            HempMeds PX - a corporate portfolio company of Medical Marijuana Inc.
            and the exclusive master distributor and contracted marketing company for
 9          CannaVest Corp. and Medical Marijuana Inc. - acquired the marketing
            contracts for the highly anticipated Cibdex, Cibaderm, and HempVĀP
10          product lines, adding additional revenue potential for MJNA. In addition,
            the Company retained Cheryl Shuman as a spokesperson; exhibited at trade
11          shows nationwide; initiated philanthropic efforts directed towards seizure-
            related disorder research; and submitted/represented two award-winning
12          hemp-based cannabidiol (CBD) products, including the 2013 High Times
            Medical Cannabis Cup "high CBD" concentrate winner. Below are the
13          Company's third quarter 2013 operating and developmental highlights.
            Operating highlights for the third quarter are as follows:
14
                                                ***
15          HempMeds PX
                                               ***
16          Regarding the CannaVest "offering": The money being raised from the sale
17
            of the restricted common stock will enable CannaVest to increase harvests
            and production, which will lower overall cost of hemp CBD. This in turn
18          will enable MJNA and our subsidiaries to have higher margins and to
            lower the overall cost to the consumer, thereby increasing availability and
19          affordability of hemp CBD. The Company supports this action and
            anticipates stable, long-term growth from this offering. As of this writing,
20          CannaVest (OTC:CANV) stock remains at $25.50/share.
21 (Emphasis added).
22          59.   And on February 5, 2014, Medical Marijuana, Inc. issued the following
23 press release:
24          Medical Marijuana Inc.'s HempMeds PX Expands Sales Efforts Based on
            PhytoSPHERE Systems 1,500% Increase in Industrial Hemp Cannabidiol
25          (CBD) Oil Production
26          Production Capabilities of Award-Winning CBD-Rich Hemp Oil Scales
            Up to Address Growing Global Demand
27
            February 5, 2014
28


                                                31
     Case 2:15-cv-00481-RFB-VCF Document 87 Filed 12/11/20 Page 32 of 80




 1          SAN DIEGO, Feb. 5, 2014 (GLOBE NEWSWIRE) -- Medical Marijuana
            Inc. (OTC Pink:MJNA) would like to inform shareholders and the general
 2          public that HempMeds PX™ - a corporate portfolio company of Medical
            Marijuana Inc. and the exclusive master distributor and contracted
 3          marketing company for CannaVest Corp. and Medical Marijuana Inc. - is
            actively expanding global sales based on CannaVest Corp. (OTC:CANV)'s
 4          subsidiary, PhytoSPHERE Systems' 1,500% increase in production
 5
            capability for industrial hemp-based cannabidiol (CBD) oil.
            PhytoSPHERE's San Diego laboratory houses specialized equipment for
 6          high pressure processing of the world's most abundant source of industrial
            hemp-based CBD oil.
 7
 8 (Emphasis added).
 9          60.   The effect of these releases and the other wrongful conduct alleged herein
10 was that the market and investors were misled about the value of CannaVest’s common
11 stock and about its corporate affairs.
12          61.   During the majority of the Relevant Period, the small number of employees
13 at the Company—five to eight—(and particularly the lack of employees qualified to
14 handle public company financial reporting matters) and the complete absence of internal
15 control over financial reporting (particularly the fact that Defendant Mona, Jr. served
16 both as the Company’s CEO/President and CFO) permitted Defendant Mona, Jr. and the
17 other Defendants to manipulate the Company’s accounting to suggest that the
18 PhytoSphere acquisition was much more valuable than it actually was and the
19 Company’s financial position and results of operations were better than they actually
20 were.
21                      FALSE AND MISLEADING STATEMENTS
22          1.    CannaVest’s Relevant Period Financial Statements were Not
                  Presented in Accordance with GAAP and were Materially False and
23                Misleading
24          62.   Generally accepted accounting principles (“GAAP”) are those principles
25 recognized by the accounting profession as the conventions, rules, and procedures
26 necessary to define accepted accounting practice at a particular time. Those principles
27 are the official standards adopted by the American Institute of Certified Public
28 Accountants (“AICPA”), a private professional association, through three successor


                                               32
     Case 2:15-cv-00481-RFB-VCF Document 87 Filed 12/11/20 Page 33 of 80




 1 groups it established: the Committee on Accounting Procedure, the Accounting
 2 Principles Board, and the Financial Accounting Standards Board (“FASB”).
 3          63.   On July 1, 2009, FASB approved the Accounting Standards Codification
 4 (“ASC” or the “Codification”) as the single source of authoritative U.S. accounting and
 5 reporting standards, other than guidance issued by the SEC. The Codification is effective
 6 for interim and annual periods ending after September 15, 2009. All existing accounting
 7 standards documents are superseded as described in FASB Statement No. 168, The
 8 FASB Accounting Standards Codification and the Hierarchy of Generally Accepted
 9 Accounting Principles. All other accounting literature – other than SEC accounting
10 literature and guidance – not included in the Codification is non-authoritative.
11          64.   The Codification reorganizes the thousands of U.S. GAAP pronouncements
12 into roughly 90 accounting topics and displays all topics using a consistent structure. It
13 also includes relevant SEC guidance that follows the same topical structure in separate
14 sections in the Codification.
15          65.   The Codification does not change GAAP, it introduces a new structure –
16 one that is organized in an easily accessible, user-friendly online research system.
17          66.   Compliance with GAAP is a basic fundamental obligation of publicly
18 traded companies. As set forth in SEC Rule 4-01(a) of SEC Regulation S-X, “[f]inancial
19 statements filed with the [SEC] which are not prepared in accordance with [GAAP] will
20 be presumed to be misleading or inaccurate.” 17 C.F.R. § 210.4-01(a)(1).
21          2.    2013 First Quarter 10-Q and Press Release
22          67.   On May 20, 2013, CannaVest filed with the SEC its Form 10-Q for the first
23 quarter ended March 31, 2013 (“2013 First Quarter 10-Q”). This Form 10-Q and the
24 accompanying Sarbanes-Oxley Certification were signed by Defendant Mona, Jr.
25          68.   The Company’s accounting recognition for the PhytoSphere transaction
26 was first reported in the financial statements included in CannaVest’s 2013 First Quarter
27 10-Q. In these financial statements CannaVest reported intangible assets of $33,656,833
28 and a current liability in the amount of $30,500,000 for the remaining balance owed


                                               33
     Case 2:15-cv-00481-RFB-VCF Document 87 Filed 12/11/20 Page 34 of 80




 1          69.   MJNA from the “PhytoSphere Agreement.” The Company also reported
 2 revenues of $1,275,000 and costs of goods sold in the amount of $501,500.
 3          70.   With respect to related party transactions, CannaVest disclosed in the 2013
 4 First Quarter 10-Q:
 5          RELATED PARTY TRANSACTIONS
 6          Stockholders
 7          On March 1, 2013, the Company issued a Promissory Note (the “Note”) to
            Roen Ventures, LLC, a Nevada limited liability company (“Roen
 8          Ventures”), in exchange for loans provided and to be provided in the future
 9
            in an amount of up to $2,000,000. As of March 31, 2013, the balance on
            the Note was $430,500. The Note is an unsecured obligation of the
10          Company accruing interest at 5% that is due and payable in two (2) years,
            on March 1, 2015. The Company’s President and member of the Board of
11          Directors, Michael Mona, Jr., holds a 50% interest in Roen Ventures.
12          71.   The Company made the same disclosures in an amended quarterly report
13 for the first quarter ended March 31, 2013 filed with the SEC on Form 10-Q/A on May
14 30, 2013.
15          72.   On June 20, 2013, the Company issued a press release entitled, “CannaVest
16 Corp. Announces First Quarter 2013 Earnings and PhytoSphere Systems Increase in
17 Hemp Production and Expansion of Additional Product Lines.” The press release
18 provided in part:
19          SAN DIEGO, June 20, Jun 20, 2013 (GLOBE NEWSWIRE via
            COMTEX) -- CannaVest Corp. (OTC:CANV) is pleased to inform
20          shareholders and the general public of the release of First Quarter 2013
            earnings. CannaVest Corp. has reported revenues of $1.275 million and
21          gross profit of $773,500 during the first full quarter of company operations,
            with net income of $337,941, $0.04 per share. The company's full quarterly
22          report and financial statements can be found in the Form 10-Q/A filed by
            the company with the Securities and Exchange Commission (SEC) on May
23          30, 2013 (www.sec.gov).
24          First Quarter 2013 Results
25
            The company's financial performance over the first quarter of 2013 was
26          driven by the sale of raw hemp product to third parties. During the first
            quarter of 2013 the company sold and shipped to third parties 51 kilograms
27          of finished CBD products.
28


                                                 34
     Case 2:15-cv-00481-RFB-VCF Document 87 Filed 12/11/20 Page 35 of 80




 1          "After the commencement of our business and acquisition of production
            and supply agreements from Phytosphere Systems in January 2013, we
 2          are pleased to report that we are buying and selling to third parties
            substantial inventories of raw hemp product, which generated our net
 3          income of $337,941 in the first quarter of 2013," Michael Mona, Jr.,
            Chief Executive Officer of CannaVest Corp. said. "We plan to substantially
 4          increase our production capabilities through our existing supply chain
 5
            partners, and add new partners, with the goal of being the industry leader in
            the production of natural pharmaceutical-grade CBD-rich oils, and one of
 6          the largest hemp production companies in the world."
 7 (Emphasis added).
 8          73.   Defendants’ statements above were materially false and misleading in that
 9 they misrepresented CannaVest’s financial position and results of operations and that the
10 Company’s financial statements complied with GAAP when they did not. Among other
11 things, Defendants overstated intangible assets and omitted a material related party
12 transaction (that 100% of the Company’s revenues for the quarter were derived from
13 sales to related party Medical Marijuana, Inc.).
14          3.    2013 Second Quarter 10-Q
15          74.   On August 13, 2013, CannaVest filed with the SEC its Form 10-Q for the
16 second quarter ended June 30, 2013 (“2013 Second Quarter 10-Q”). This Form 10-Q and
17 the accompanying Sarbanes-Oxley Certification were signed by Defendant Mona, Jr.
18          75.   In its financial statements included in the 2013 Second Quarter 10-Q
19 CannaVest reported $26,998,125 in goodwill and $4,995,895 in intangible assets.
20          76.    CannaVest made no related party disclosures in the 2013 Second Quarter
21 10-Q.
22          77.   Defendants’ statements above were materially false and misleading in that
23 misrepresented CannaVest’s financial position and results of operations and that the
24 Company’s financial statements complied with GAAP when they did not. Among other
25 things, defendants overstated goodwill and intangible assets and failed to disclose a
26 material related party transaction (that 100% of the Company’s revenues for the quarter
27 were derived from sales to related party Medical Marijuana, Inc.).
28 ///


                                                 35
     Case 2:15-cv-00481-RFB-VCF Document 87 Filed 12/11/20 Page 36 of 80




 1          4.    2013 Third Quarter 10-Q
 2          78.   On November 14, 2013, CannaVest filed with the SEC its Form 10-Q for
 3 the third quarter ended September 30, 2013 (“2013 Third Quarter 10-Q”). This Form 10-
 4 Q and the accompanying Sarbanes-Oxley Certification were signed by Defendant Mona
 5 Jr.
 6          79.   In its financial statements included in the 2013 Third Quarter 10-Q the
 7 Company reported $4,466,666 in intangible assets and an impairment of goodwill in the
 8 amount of $26,998,125.
 9          80.   CannaVest made no related party disclosures in its 2013 Third Quarter 10-
10 Q.
11          81.   Defendants’ statements above were materially false and misleading in that
12 misrepresented CannaVest’s financial position and results of operations and that the
13 Company’s financial statements complied with GAAP when they did not. Among other
14 things, Defendants overstated goodwill and intangible assets and omitted a material
15 related party transaction (that 100% of the Company’s revenues for the quarter were
16 derived from sales to related party Medical Marijuana, Inc.).
17          5.    CannaVest Overstated its Goodwill and Intangible Assets
18          82.   CannaVest’s accounting recognition for the PhytoSphere transaction was
19 first reported in the Company’s first quarter 2013 financial statements. Specifically,
20 CannaVest reported intangible assets of $33,656,833 and no goodwill. The Company
21 also reported revenues of $1,275,000 and costs of goods sold in the amount of $501,500.
22          83.   In its second quarter 2013 financial statements, CannaVest reported
23 $26,998,125 in goodwill and $4,995,895 in intangible assets.
24          84.   In its third quarter 2013 financial statements, CannaVest reported
25 $4,466,666 in intangible assets and an impairment of goodwill in the amount of
26 $26,998,125.
27          85.   On April 3, 2014, CannaVest acknowledged for the first time that it had
28 misreported its financial position and its results of operations on the Company’s Forms


                                              36
     Case 2:15-cv-00481-RFB-VCF Document 87 Filed 12/11/20 Page 37 of 80




 1 10-Q for the quarters ended March 31, 2013, June 30, 2013, and September 30, 2013,
 2 and as such, CannaVest’s 2013 first, second, and third quarter financial statements
 3 included in the Forms 10-Q could no longer be relied upon and would need to be
 4 restated. More specifically, the press release stated, in part:
 5          The Company has determined that it is necessary to correct such errors
            because the allocation methodology used by management, the resulting
 6          carrying amount of intangible assets and goodwill, and the resulting
            amortization cost and goodwill impairment were not in accordance with
 7          GAAP.
 8
            86.    Thus, CannaVest admitted that its financial statements for the first, second
 9
      and third quarters of 2013 were materially false and misleading. See 17 C.F.R. § 210.4-
10
      01(a)(1).
11
            87.    Subsequently, CannaVest disclosed:
12
            Specifically, management determined that the purchase price and the
13          allocation of the purchase price [of PhytoSphere] as previously disclosed
            in the Forms 10-Q were not in accordance with accounting principals
14          generally accepted in the United States (“GAAP”). The Company
            initially reported the acquisition of the Assets (the “Transaction”) based on
15          the negotiated purchase price of $35 million which had a floor and ceiling
            locked on the value of the Company’s common stock to be issued of
16          between $4.50 and $6.00, as reflected in the Agreement for Purchase and
            Sale of Assets entered into by the Company and PhytoSPHERE. In
17          reviewing the price that the Company’s common stock was trading at
            during the year, management determined that although the negotiated
18          price of the Transaction was $35 million, that price may not represent
19
            the fair market value of the Assets acquired. As a result, management
            determined that obtaining a valuation of the Assets would be required in
20          order to determine the fair value of the Assets acquired. The valuation
            resulted in a fair value of approximately $8 million. Accordingly,
21          management concluded that the valuation of $8 million for the Assets to
            be the most reliable measure of fair value of the Transaction for the
22          Company. In addition, management determined that sales and cost of sales
            for the quarter ended March 31, 2013 were incorrect.
23
24 (Emphasis added).
25          88.    CannaVest further disclosed that as a result, the carrying amount of
26 intangible assets and goodwill in the Company’s condensed consolidated balance sheets
27 included in the Company’s first, second and third quarter Forms 10-Q would be reduced.
28 For example, for the first quarter 2013, the Company disclosed:


                                                 37
     Case 2:15-cv-00481-RFB-VCF Document 87 Filed 12/11/20 Page 38 of 80




 1          Intangible assets as presented in the financial statements as of March 31,
            2013 were in error. The financial statements previously included
 2          $34,045,000 of intangible assets acquired in connection with the
            PhytoSPHERE Transaction, which were labeled as goodwill on the
 3          statement of cash flows and classified as intangible assets on the balance
            sheet. As determined by the valuation of the assets purchased under the
 4          PhytoSPHERE Agreement, intangible assets totaled $4,110,000 and
 5
            goodwill totaled $1,855,512.

 6          89.   CannaVest’s accounting irregularities were the result of the Defendants’
 7 intentional or reckless misapplication of clear accounting principles. It was also, as
 8 further described below, the result of Defendants’ conscious failure to implement
 9 effective control over CannaVest’s financial reporting. As a result of Defendants’
10 accounting irregularities, CannaVest overstated its intangible assets for the first, second
11 and third quarters of 2013, its goodwill was for the second quarter of 2013, and its
12 revenues for the first quarter 2013.
13          90.   In its Form 10-K for the year ended December 31, 2013, filed with the SEC
14 on March 28, 2014, CannaVest disclosed that it had “accounted for the acquisition of the
15 assets of PhytoSphere Systems, LLC in accordance with the Accounting Standards
16 Codification (“ASC”) Topic 805, Business Combinations (‘ASC Topic 805’).” “ASC
17 Topic 805 establishes principles and requirements for recognizing and measuring the
18 total consideration transferred to and the assets acquired, liabilities assumed and any
19 non-controlling interests in the acquired target in an asset purchase,” CannaVest
20 disclosed. The Company further disclosed that “ASC Topic 805 also provides guidance
21 for recognizing and measuring goodwill acquired and other tangible and intangible
22 assets.”
23          91.   GAAP required CannaVest to account for its acquisition of the assets of
24 PhytoSphere pursuant to the requirements of ASC 805, Business Combinations. It
25 appears that the Company utilized the acquisition (purchase) method prescribed under
26 certain provisions of ASC 805. Under the purchase method of accounting, the assets
27 acquired and liabilities assumed are initially recorded at their respective fair market
28 values. The excess of the purchase price over the fair value of the net assets acquired is


                                                38
     Case 2:15-cv-00481-RFB-VCF Document 87 Filed 12/11/20 Page 39 of 80




 1 recognized and reported as an asset called goodwill. Goodwill is considered to be an
 2 asset because future benefits are expected from it in combination with the future benefits
 3 of other assets acquired in the acquisition.
 4          92.    ASC 805 provides guidance on the accounting and reporting for
 5 transactions that represent business combinations to be accounted for under the
 6 acquisition method. ASC 805-10-05-1; ASC 805-10-05-4.
 7          93.    The acquisition method requires the acquirer to recognize, separately from
 8 goodwill, the identifiable assets acquired, the liabilities assumed, and any non-
 9 controlling interest in the acquiree. ASC 805-20-25-1.
10          94.    Moreover, the acquirer shall recognize separately from goodwill the
11 identifiable intangible assets acquired in the business combination. An intangible asset is
12 identifiable if it meets either the separability criterion or the contractual-legal criterion
13 described in the definition of identifiable. ASC 805-20-25-10.
14          95.    An asset is separable if it is capable of being separated or divided. An
15 intangible asset meets the contractual-legal criterion if it arises from contractal or other
16 legal rights, regardless of whether those rights are transferable or separable from the
17 entity of from other rights and obligations. ASC 805-10-20. (Glossary).
18          96.    The acquirer shall measure the identifiable assets acquired, the liabilities
19 assumed, and any non-controlling interest in the acquiree at their acquisition-date fair
20 values. ASC 805-20-30-1.
21          97.    As set forth above, Defendants allowed the Company to violate GAAP in
22 that it misapplied clear accounting principles.
23          98.    CannaVest, Mona, Mackay, Titus and Llamas were all sued by a proposed
24 class of shareholders for securities fraud in the United States District Court for the
25 Southern District of New York3 and by the SEC in the United States District Court for
26 ///
27
28
      3
            In re CannaVest Corp. Securities Litigation, 14-cv-2900 (PG) (S.D.N.Y.)

                                                   39
     Case 2:15-cv-00481-RFB-VCF Document 87 Filed 12/11/20 Page 40 of 80




 1 the District of Nevada.4 Confidential Witness (“CW 1”) from the related securities fraud
 2 action, a financial consultant who joined the Company in May 2013, knew “right away”
 3 that CannaVest had misapplied its accounting and the Company’s financial statements
 4 would need to be restated. CW 1, a financial consultant specializing in the life sciences
 5 field, served as a consultant for and at CannaVest from about May 2013 until
 6 CannaVest’s audit was completed the following spring of 2014. CW 1 worked directly
 7 with Defendant CEO Mona, Jr., and reported frequently to the CannaVest Board of
 8 Directors, including non-party Wilson, a CPA and a Director of CannaVest at the time.
 9          99.    As soon as CW 1 started working with CannaVest, CW 1 said, he/she
10 recognized immediately that a restatement of the Company’s financial statements would
11 be needed due to the way goodwill had been booked and as a result of unreliable
12 valuation methods used for same. Specifically, immediately upon viewing the most
13 recent quarterly statement (2013 Q1), CW 1 noticed that CannaVest was improperly
14 amortizing goodwill from the PhytoSphere acquisition, which CW 1 recognized as
15 improper accounting.5 However, CW 1 said, the specific restatement could not be known
16 until a full audit had been conducted. “I knew we were going to have to get a re-
17 evaluation on the assets, but I didn’t want to restate with incomplete information,” CW 1
18 said.
19          100. That CannaVest had improperly amortized goodwill was a red flag for CW
20 1 because goodwill is not supposed to be amortized but instead is supposed to be tested
21 annually for any impairment. CW 1 also saw plainly that the inventory was valued by a
22 dollar figure per kilogram, while sales prices were based on the percentage of
23 cannabidiol in each product. This inconsistency made no sense to CW 1.
24 ///
25
26
      4
           Securities and Exchange Commission v. CannaVest Corp. a/k/a CV Sciences, Inc. and Michael
27 J. Mona, Jr., 2:17-cv-01681-APG-PAL (D. Nev.).
   5
           As admitted by the Company, see above, CannaVest amortized its intangible assets in the first
28 quarter 2013, recognizing it as a non-cash expense item for amortization of goodwill in its cash flow
   statement for that same quarter.

                                                     40
     Case 2:15-cv-00481-RFB-VCF Document 87 Filed 12/11/20 Page 41 of 80




 1          101. CW 1 said the discussion about the need to restate began after CW 1’s
 2 arrival in May 2013 and that it took place between CW 1 and Defendant CEO Mona, Jr.
 3 and members of the Company’s Board of Directors. CW 1 said his/her notes and access
 4 to correspondence are gone, but some of these discussions likely took place through
 5 written reports, memorandums and/or emails. “My notes are gone [but] I recall that I
 6 mentioned that [re-valuation of assets and restatement] to Mike [Mona Jr.] once, if not
 7 more than once, and probably [to] the board,” CW 1 said. CW 1 revealed that there were
 8 extensive discussions among top management, the auditors and counsel as to whether or
 9 not the Company would have to restate its financials. “I remember hearing, ‘Oh, it
10 makes us look like we don’t know what we’re doing,’” CW 1 said, regarding the
11 discussions with Defendant CEO Mona, Jr. and the Board of Directors.
12          102. CW 1 believes CannaVest’s original valuation of its acquisition of
13 PhytoSphere was conducted by then-Director Wilson. Wilson was a partner in the Las
14 Vegas CPA firm, Wilson & Company.
15          6.    CannaVest Failed to Disclose Material Related Party
                  Transactions in Violation of GAAP
16
17          103. GAAP and SEC regulations provide that a public company and its
18 management must disclose related party transactions in financial statements filed with
19 the SEC. ASC provides guidance on, and requirements for, the disclosure of transactions
20 with related parties.
21          104. ASC 850-10-50-1 provides that financial statements shall include
22 disclosures of material related party transactions, other than compensation arrangements,
23 expense allowances, and other similar items in the ordinary course of business.
24          105. For SEC Registrants, such as CannaVest, SEC Regulation S-X, Rule 4-
25 08(k)(1) sets forth the following additional requirements with respect to financial
26 statements required to be filed with the SEC in that related party transactions should be
27 identified and the amounts stated on the face of the balance sheet, income statement, or
28 statement of cash flows.


                                               41
     Case 2:15-cv-00481-RFB-VCF Document 87 Filed 12/11/20 Page 42 of 80




 1          106. On April 24, 2014 — CannaVest disclosed for the first time that 100% of
 2 its revenues from each of the first, second, and third quarters 2013 were from sales to
 3 related party Medical Marijuana, Inc.
 4          107. That all CannaVest’s sales were made to Medical Marijuana, Inc. was
 5 material to investors. Indeed, GAAP provides that transactions involving related parties
 6 cannot be presumed to be carried out on an arm’s-length basis, as the requisite
 7 conditions of competitive, free-market dealings may not exist. ASC 850-10-50-5. As
 8 generally accepting auditing standard, AU § 334.12 explains, “it will generally not be
 9 possible to determine whether a particular transaction would have taken place if the
10 parties had not been related, or assuming it would have taken place, what the terms and
11 manner of settlement would have been.” It is precisely because related party transactions
12 lend themselves to favorable terms and/or fraudulent conduct that might not exist in
13 transactions between unrelated parties that GAAP requires disclosure of material related
14 party transactions. “Information about transactions with related parties that would
15 make a difference in decision making shall be disclosed so that users of the financial
16 statements can evaluate their significance.” ASC 850-10-05-10 (emphasis added).
17          108. Related parties may enter into transactions that give the appearance of
18 having been conducted on an arm’s-length basis in order to misrepresent the actual risk
19 of the enterprise. As such, the potential for fraud or misconduct is significant because
20 related party transactions provide an excellent opportunity to hide malfeasance. By
21 failing to record related party transactions or reveal the related party nature, insiders can
22 use these transactions to disguise compensation, misappropriate assets, and/or misstate
23 financial statements. Even if misrepresentation is not intended, the nature of related
24 party transactions is such that their terms may be more favorable than those attainable by
25 an outside party. As a consequence, the economic reality of a particular business event
26 may not be apparent without complete disclosure.
27          109. A further concern about related party transactions is the possibility that the
28 parties are committing fraud. Id.at 9. The auditing interpretation to Statements on the


                                                 42
     Case 2:15-cv-00481-RFB-VCF Document 87 Filed 12/11/20 Page 43 of 80




 1 Auditing Standards No. 45 (AU § 334) states that the “risk associated with
 2 management’s assertions about related party transactions is often assessed as higher
 3 than for many other types of transactions because of the possibility that the parties to
 4 the transaction are motivated by reasons other than those that exist for most business
 5 transactions” Id. (Emphasis added).
 6          110. Defendants failed to disclose that all of the Company’s revenues for the
 7 first, second and third quarters of 2013 were from sales to a related party. As a result,
 8 CannVest’s financial statements for each of these quarters were not compliant with
 9 GAAP and were materially false and misleading.
10          7.    Throughout and Prior to the Relevant Period, as Defendants Knew,
                  CannaVest had Significant Deficiencies and Material Weaknesses in its
11                Control Over Financial Reporting
12          111. CannaVest has a history of “significant deficienc[ies]” and “material
13 weakness[es]” in its control over financial reporting which predated and continued
14 throughout the Relevant Period. Defendants were aware of these material weaknesses
15 prior to and throughout the Relevant Period. Defendants were at a minimum culpably
16 reckless in misrepresenting that the Company’s financial statements complied with
17 GAAP, despite their knowledge that significant deficiencies and material weaknesses in
18 CannaVest’s control over financial reporting had not been remediated at the time such
19 statements were made, and thus Defendants had no basis for allowing the Company to
20 make such representations.
21          112. Subsequently, in its Forms 10-Q for the first quarter ended March 31, 2013,
22 second quarter ended June 30, 2013, and third quarter ended September 30, 2013
23 CannaVest reported material weaknesses in its internal control over financial reporting:
24 “The Company’s management has identified a material weakness in the effectiveness of
25 internal control over financial reporting related to a shortage of resources in the
26 accounting department required to assure appropriate segregation of duties with
27 employees having appropriate accounting qualifications related to the Company’s
28 unique industry accounting and disclosure rules.”


                                               43
     Case 2:15-cv-00481-RFB-VCF Document 87 Filed 12/11/20 Page 44 of 80




 1          113. In its Form 10-K for the fourth quarter and year ended December 31, 2013,
 2 CannaVest made these further disclosures:
 3          [T]he Company’s management concluded that the Company’s internal
            controls over financial reporting were not effective in that there were
 4          material weaknesses as of December 31, 2013. …
 5          A material weakness is a deficiency or combination of deficiencies in
            internal control over financial reporting, such that there is a reasonable
 6          possibility that a material misstatement of the annual or interim financial
 7
            statements will not be prevented or detected on a timely basis by the
            Company’s internal controls.
 8
                                                ***
 9
            Management is aware that there is a lack of segregation of duties and
10          accounting personnel with appropriate qualifications at the Company
            due to the small number of employees dealing with general
11          administrative and financial matters. This constitutes a deficiency in the
            internal controls. Management has taken steps to rectify these deficiencies.
12          The Company hired a full-time Controller in February 2014 who is focused
            on developing policies and procedures to require proper segregation of
13          duties.
14          Management is aware that there is a lack of proper controls related to the
            inventory purchase cycle. Specifically, there is a lack of control functions
15          and segregation of duties involved with purchasing and receiving
            inventory. This constitutes a deficiency in internal controls. The Company
16          will implement proper controls and add additional employees to the
17          process to improve segregation of duties.

18          Management is aware of a deficiency related to improper determination
            of the purchase price allocation for the assets acquired related to
19          PhytoSphere Systems. This constitutes a deficiency in internal controls.
            Specifically, management determined that the purchase price used and
20          the allocation of the purchase price as previously disclosed in the
            Company’s Form 10Q’s were not in accordance with GAAP. As a result
21          of this deficiency, Forms 10Q filed by the Company for Q1, Q2 and Q3
            2013 cannot be relied upon as the information included therein is
22          materially incorrect.
23 (Emphasis added).
24          114. CW 1, the financial consultant who served as a consultant for and at
25 CannaVest from about May 2013 until CannaVest’s audit was completed the following
26 spring of 2014, expounded on CannaVest’s significant deficiencies and material
27 weaknesses in the Company’s control over financial reporting. Again, CW 1 worked
28 ///


                                                44
     Case 2:15-cv-00481-RFB-VCF Document 87 Filed 12/11/20 Page 45 of 80




 1 directly with Defendant CEO Mona, Jr., and reported frequently to the CannaVest board
 2 of directors, including then-Director Wilson, a CPA.
 3          115. CW 1 described his job as a consultant at CannaVest as trying to “bring
 4 order to chaos.” CW 1 said much of the chaos he/she encountered stemmed from
 5 accounting functions being handled by people ill equipped for the task. CW 1 named
 6 then-Director Wilson as an example
 7          116. Then-Director Wilson was a director and President of Wilson & Company,
 8 a professional certified public accounting firm in Las Vegas, Nevada. Based on
 9 information provided by CW 1 and referenced in SEC documents, it appears that Turner
10 & Stone took over CannaVest’s accounting from Wilson & Company. “Ed [Wilson] had
11 been a member of the Board of Directors, and his firm had done some accounting work
12 initially,” CW 1 said. Turner & Stone was followed by Anton & Chia (resigned
13 November 14, 2013), which in turn was followed by PKF International (engaged
14 January 14, 2014). Anton & Chia was serving as the Company’s auditor, doing
15 quarterlies, CW 1 said, when he/she arrived at CannaVest, and he/she recommended its
16 replacement.
17          117. CW 1 assumed (but did not know for sure) it was Wilson & Company that
18 oversaw the initial transaction with PhytoSphere and the valuation of the goodwill. CW
19 1 believed it was Wilson’s firm that improperly amortized the goodwill. CW 1 suggested
20 that Wilson & Company was out of its element providing financial reporting services to
21 CannaVest. “All I know is that they don’t normally play in this space,” CW 1 said,
22 referring to complex filings for publicly traded companies. “From what I understand,
23 they do primarily tax, and they’re probably not someone who looks at new technologies
24 and how to value it.”
25          118. CannaVest’s Form 10-Q as filed with the SEC on or about May 20, 2013
26 reported accounts receivable of as of March 31, 2013 in the sum of $1,671,438,
27 intangible assets (which included goodwill) of $33,656,833, revenue of $1,275,000, and
28 Cost of Goods Sold of $501,500. This Form 10-Q, which was signed by Defendant


                                             45
     Case 2:15-cv-00481-RFB-VCF Document 87 Filed 12/11/20 Page 46 of 80




 1 Mona as President and CEO of CannaVest, was subsequently amended with an
 2 explanation which stated:
 3                This Amendment No. 2 to Form 10-Q/A (“Amendment No.
                  2”) amends Amendment No. 1 of the Quarterly Report of
 4                CannaVest Corp. (the “Company”) on Form 10-Q for the
                  quarter ended March 31, 2013, as filed with the Securities and
 5                Exchange Commission on May 30, 2013 (the “Amendment
                  1”). This Amendment No. 2 is being filed for the purpose of
 6                restating our Financial Statements, amending related
 7
                  disclosure in the section titled Management’s Discussion and
                  Analysis of Financial Condition and in the Notes to Financial
 8                Statements and conforming the disclosures in the Notes to
                  Financial Statements to those contained in the Company’s
 9                Annual Report on Form 10-K for the fiscal year ended
                  December 31, 2013. This restatement is related to the
10                reporting of the purchase price and allocation thereof related
                  to the purchase of certain assets of PhytoSphere Systems,
11                LLC. We have determined that the purchase price and
                  allocation of the purchase price originally reported did not
12                represent the fair market value of the transaction in
                  accordance with accounting principals generally accepted in
13                the United States. In addition, management determined that
                  sales and cost of sales originally reported for the quarter
14                ended March 31, 2013 were incorrect. This Amendment No.
                  2 will include corrections of those amounts and resulting
15                changes to the financial statements.
16               We have not updated the information contained herein for
17               events occurring subsequent to May 30, 2013, the filing date
                 of the Original Filing.
18          119. The Amended Form 10-Q contained the following disclosures which were
19 omitted from the original filing with the SEC:
20              6. RELATED PARTY TRANSACTIONS
21                On March 1, 2013, the Company issued a Promissory Note
                  (the “Note”) to Roen Ventures, LLC, a Nevada limited
22                liability company (“Roen Ventures”), in exchange for loans
23
                  provided and to be provided in the future in an amount of up
                  to $2,000,000. As of March 31, 2013, the balance on the
24                Note was $1,080,500. The Note is an unsecured obligation of
                  the Company accruing interest at 5% that is due and payable
25                in two (2) years, on March 1, 2015. The Company’s President
                  and member of the Board of Directors, Michael Mona, Jr.,
26                holds a 50% interest in Roen Ventures.
27                100% of the Company’s revenue of $1,082,375 for the three
                  months ended March 31, 2013 and accounts receivable
28                totaling $1,478,813 as of March 31, 2013, were from


                                               46
     Case 2:15-cv-00481-RFB-VCF Document 87 Filed 12/11/20 Page 47 of 80




 1                affiliates of Medical Marijuana, Inc., a stockholder of the
                  Company.
 2
                 7. LINE OF CREDIT - ROEN VENTURES, LLC
 3               On March 1, 2013, the Company entered into a lending
                 arrangement with Roen Ventures, which is owned 50% by the
 4               Company’s President, Secretary and Treasurer who is also a
 5
                 director. The promissory note is for up to $2,000,000, bears
                 interest at 5.0% and is unsecured. There are no specific
 6               repayment terms except that all unpaid principal and accrued
                 interest is due and payable on March 1, 2015. As of March
 7               31, 2013, the Company has a balance of $1,080,500 on this
                 promissory note.
 8          120. Financial statement restatements were described as follows:
 9                a)     The financial statements for the three months ended
10                March 31, 2013 recognized revenue and accounts receivable
                  of $192,625 and cost of goods sold of $296,050 that should
11                not have been recognized. Revenues and accounts receivable
                  in the amount of $192,625 related to the sales value of
12                inventory that was transferred to a manufacturer for inclusion
                  in finished goods and an error in calculating the price of the
13                ending inventory as of the end of the period. Cost of goods
                  sold in the amount of $296,050 related to the cost of
14                inventory sent for manufacturing in the amount of $39,865
                  being included in cost of goods sold and $256,185 relating to
15                errors related to calculating ending inventory.
16                b)     Not all of the prepaid inventory purchased as part of the
                  PhytoSphere Transaction in the amount of $1,260,510 was
17                included in the financial statements as of March 31, 2013.
                  This resulted in an overstatement of intangible assets and an
18                understatement of prepaid inventory for the period. Prepaid
19
                  inventory represents the amount of inventory purchased but
                  not yet received prior to closing the Transaction, the rights to
20                receive the inventory and subsequent receipt of inventory
                  transferred to the Company upon closing of the Transaction.
21
                  c)     Amortization expense as reported in the financial
22                statements for the three months ended March 31, 2013, in the
                  amount of $378,167, was in error. Based on the restated
23                value of assets purchased from PhytoSphere, intangible assets
                  totaled $4,110,000. Restated amortization on those assets for
24                the three months ended March 31, 2013, is $137,000,
                  representing a decrease of $241,167 for the period. This
25                resulted in an overstatement of amortization expense and
                  operating expenses of $241,167.
26
                  d)    Intangible assets as presented in the financial
27                statements as of March 31, 2013 were in error. The financial
                  statements previously included $34,045,000 of intangible
28


                                                47
     Case 2:15-cv-00481-RFB-VCF Document 87 Filed 12/11/20 Page 48 of 80




 1                assets acquired in connection with the PhytoSphere
                  Transaction, which were labeled as goodwill on the statement
 2                of cash flows and classified as intangible assets on the
                  balance sheet. As determined by the valuation of the assets
 3                purchased under the PhytoSphere Agreement, intangible
                  assets totaled $4,110,000 and goodwill totaled $1,855,512.
 4                The effect of this error resulted in overstatement of
 5
                  intangible assets of $28,079,488.

 6                e)     The amount previously reported as due to PhytoSphere
                  pursuant to the Agreement as of March 31, 2013 was reported
 7                as $30,500,000. This was calculated based on a Transaction
                  amount of $35,000,000 and a set per share price between
 8                $4.50 and $6.00 under the Agreement. In reviewing the price
                  that the Company’s common stock was trading at during the
 9                year, subsequent to March 31, 2013, management determined
                  that using a per share price to value the Transaction may not
10                represent a true measure of the fair market value of the
                  Transaction and that obtaining a valuation of the assets
11                purchased from PhytoSphere would be required in order to
                  determine the fair market value of the business acquired.
12                Accordingly, management determined that the valuation of
                  $8,020,000 represented a more reliable measure of the fair
13                value of the Transaction. As a result of that valuation, the
14
                  per share price for shares of common stock issued to
                  PhytoSphere was adjusted to $1.21 to reflect the revised value
15                of the Transaction. Accordingly, the amount recorded upon
                  issuance of the shares of common stock to PhytoSphere and
16                the total amount due to PhytoSphere was adjusted to reflect
                  the value of the Transaction. As a result, the amount shown
17                as due to PhytoSphere was overstated by $23,572,360.
                  Further, the value of the shares of common stock issued
18                through March 31, 2013 to PhytoSphere was overstated by
                  $3,407,640.
19
                  f)    Inventory as originally reported in the financial
20                statements as of March 31, 2013, was understated by
                  $125,027. This was a result of an overstatement of cost of
21                goods sold in the amount of $296,050, offset by an
                  adjustment for the value of inventory acquired from
22                PhytoSphere in the amount of $171,023. (emphasis added).
23          121. CannaVest’s Form 10-Q as filed with the SEC on or about August 13, 2013
24 reported accounts receivable and goodwill of $1,561,496 and $26,998,125, respectively,
25 as of June 30, 2013. It also reported revenue of $107,683 and cost of goods sold of
26 $16,292 for the quarter ended June 30, 2013. This Form 10-Q, which was signed by
27 Defendant Mona as President and CEO of CannaVest, was subsequently amended with
28 an explanation which stated:


                                               48
     Case 2:15-cv-00481-RFB-VCF Document 87 Filed 12/11/20 Page 49 of 80




 1                This Amendment No. 1 to Form 10-Q (“Amendment No. 1”)
                  amends the Quarterly Report of CannaVest Corp. (the
 2                “Company”) on Form 10-Q for the quarter ended June 30,
                  2013 as filed with the Securities and Exchange Commission
 3                on August 13, 2013 (the “10-Q”). This Amendment No. 1 is
                  being filed for the purpose of restating our Financial
 4                Statements, amending related disclosure in the section titled
 5
                  Management’s Discussion and Analysis of Financial
                  Condition and in the Notes to the Financial Statements and
 6                conforming the disclosures in the Notes to the Financial
                  Statements to those contained in the Company’s Annual
 7                Report on Form 10-K for the fiscal year ended December 31,
                  2013.
 8
                  This restatement is related to the reporting of the purchase
 9                price and allocation thereof related to the purchase of certain
                  assets of PhytoSphere Systems, LLC. We have determined
10                that the purchase price and allocation of the purchase price
                  originally reported did not represent the fair market value of
11                the transaction in accordance with accounting principals
                  generally accepted in the United States. This Amendment
12                will include corrections of those amounts and resulting
                  changes to the financial statements.
13
14
                  We have not updated the information contained herein for
                  events occurring subsequent to August 13, 2013, the filing
15                date of the Original Filing.

16          122. The Amended Form 10-Q contained the following disclosures which were
17 omitted from the original filing with the SEC:
18                6. RELATED PARTY TRANSACTIONS
                  On March 1, 2013, the Company entered into a lending
19                arrangement with Roen Ventures, LLC, a Nevada limited
                  liability company (“Roen Ventures”), which is owned 50% by
20                the Company’s President and Chief Executive Officer who is
                  also a director, Michael Mona, Jr. The Promissory Note (the
21                “Note”) issued to Roen Ventures provides a line of credit up
                  to $4,000,000, bears interest at 5.0% and is unsecured. As
22                previously disclosed in the Company’s Current Report on
23
                  Form 8-K filed with the SEC on July 31, 2013, on July 25,
                  2013, the disinterested members of our Board of Directors
24                (the “Board”) approved an amendment to the terms of the
                  Note to increase the line of credit to $6,000,000 and provide
25                for the ability of Roen Ventures to convert, in its sole
                  discretion, the outstanding balance of the Note into shares of
26                the common stock of the Company at a conversion price to be
                  determined following the conclusion of a valuation of the
27                common stock of the Company. There are no specific
                  repayment terms except that all unpaid principal and accrued
28                interest under the Note is due and payable on July 25, 2015.


                                                49
     Case 2:15-cv-00481-RFB-VCF Document 87 Filed 12/11/20 Page 50 of 80




 1                As of June 30, 2013, the Company had a balance of
                  $3,280,500 on this Note. Management has not yet determined
 2                the value of the conversion feature.
 3                At June 30, 2013, 100% of the Company’s revenue of
                  $107,683 and $1,190,058 for the three and six months ended
 4                June 30, 2013, respectively, and accounts receivable totaling
 5
                  $1,561,496 at June 30, 2013, were from affiliates of Medical
                  Marijuana, Inc., a stockholder of the Company.
 6
                  7. LINE OF CREDIT - ROEN VENTURES, LLC
 7                As discussed in Note 6 above, on March 1, 2013, the
                  Company entered into a lending arrangement with Roen
 8                Ventures, which is owned 50% by the Company’s President
                  and Chief Executive Officer who is also a director, Michael
 9                Mona, Jr. The Note issued to Roen Ventures provides a line
                  of credit up to $4,000,000, bears interest at 5.0% and is
10                unsecured. As previously disclosed in our Current Report on
                  Form 8-K filed with the SEC on July 31, 2013, on July 25,
11                2013, the disinterested members of the Company’s Board of
                  Directors approved an amendment to the terms of the Note to
12                increase the line of credit to $6,000,000 and provide for the
                  ability of Roen Ventures to convert, in its sole discretion, the
13                outstanding balance of the Note into shares of the common
14
                  stock of the Company at a conversion price to be determined
                  following the conclusion of a valuation of the common stock
15                of the Company. There are no specific repayment terms
                  except that all unpaid principal and accrued interest under the
16                Note is due and payable on July 25, 2015. As of June 30,
                  2013, the Company had a balance of $3,280,500 on this Note.
17                Management has not yet determined the value of the
                  conversion feature. (emphasis added).
18
19          123. The Company’s financial statement restatements were described as follows:
20                a)     Amortization expense as previously reported for the
                  three and six months ended June 30, 2013, in the amounts of
21                $573,325 and $951,492, respectively, was in error. Based on
                  the restated value of assets purchased from PhytoSphere,
22                intangible assets totaled $4,110,000. Restated amortization
23
                  on those assets for the three and six months ended June 30,
                  2013 is $205,500 and $342,500, respectively. This resulted
24                in an overstatement of amortization expense and operating
                  expenses of $367,825 and $608,992 for the three and six
25                months ended June 30, 2013, respectively.
26                b)    Intangible assets previously reported in the financial
                  statements as of June 30, 2013 were in error. The financial
27                statements previously reported $5,947,387 of intangible assets
                  acquired in connection with the PhytoSphere Transaction. As
28                determined by the valuation of the assets purchased under the


                                                50
     Case 2:15-cv-00481-RFB-VCF Document 87 Filed 12/11/20 Page 51 of 80




 1                PhytoSphere Agreement, intangible assets totaled $4,110,000.
                  This overstatement of $1,837,387 was partially offset by an
 2                overstatement of accumulated amortization of $608,992 as
                  noted above. The resulting overstatement of intangible
 3                assets at June 30, 2013 was $1,228,395.
 4                c)     Goodwill previously reported in the financial
 5
                  statements at June 30, 2013 was overstated by $25,142,613.
                  The goodwill reported was $26,998,125, previously
 6                determined based on a transaction amount of $35,000,000 for
                  the PhytoSphere Transaction. The valuation of acquired
 7                assets set a value of goodwill of $1,855,512. The difference
                  of $25,142,613 represents the difference between these two
 8                amounts.
 9                d)     The amount previously reported as due to PhytoSphere
                  pursuant to the PhytoSphere Agreement at June 30, 2013 was
10                reported as $23,750,000. This was calculated based on a
                  Transaction amount of $35,000,000 and a set per share price
11                between $4.50 and $6.00 under the PhytoSphere Agreement.
                  In reviewing the price that the Company’s common stock was
12                trading at during the year, subsequent to June 30, 2013,
                  management determined that using a per share price to value
13                the Transaction may not represent a true measure of the fair
14
                  market value of the Transaction and that obtaining a valuation
                  of the assets purchased from PhytoSphere would be required
15                in order to determine the fair market value of the business
                  acquired. Accordingly, management determined that the
16                valuation of $8,020,000 represented a more reliable measure
                  of the fair value of the Transaction. As a result of that
17                valuation, the per share price for shares of common stock
                  issued to PhytoSphere was adjusted to $1.21 to reflect the
18                revised value of the Transaction. Accordingly, the amount
                  recorded upon issuance of the shares of common stock to
19                PhytoSphere and the total amount due to PhytoSphere was
                  adjusted to reflect the value of the Transaction. As a result,
20                the amount due to PhytoSphere was revised to $4,963,906
                  and the value of common stock reflected for the shares of
21                common stock issued as payment in the Transaction was
                  $2,306,094. As a result, the amount shown as due to
22                PhytoSphere at June 30, 2013 was overstated by
                  $18,786,094 and the amount recorded for the shares of
23                common stock issued to PhytoSphere through June 30, 2013
24
                  was overstated by $8,193,906. (emphasis added).

25          124. CannaVest’s Form 10-Q as filed with the SEC on or about November 14,
26 2013 reported accounts receivable of $1,661,733 and intangible assets of $4,466,666 as
27 of September 30, 2013. It also reported goodwill impairment of $26,998,125, revenue
28 of $163,662, and cost of goods sold of $48,551 for the quarter ended September 30,


                                               51
     Case 2:15-cv-00481-RFB-VCF Document 87 Filed 12/11/20 Page 52 of 80




 1 2013. This Form 10-Q, which was signed by Defendant Mona as President and CEO of
 2 CannaVest, was subsequently amended with an explanation which stated:
 3                This Amendment No. 2 to Form 10-Q (“Amendment No. 2”)
                  amends the Quarterly Report of CannaVest Corp. (the
 4                “Company”) on Form 10-Q for the quarter ended September
                  30, 2013, as filed with the Securities and Exchange
 5                Commission (the “SEC”) on November 14, 2013, as amended
                  by the Amendment No. 1 to the Quarterly Report on Form 10-
 6                Q for the quarter ended September 30, 2013, as filed with the
 7
                  SEC on November 21, 2013 (collectively, the “10-Q”). This
                  Amendment No. 2 is being filed for the purpose of restating
 8                our Financial Statements, amending related disclosure in the
                  section titled Management’s Discussion and Analysis of
 9                Financial Condition and in the Notes to the Financial
                  Statements and conforming the disclosures in the Notes to the
10                Financial Statements to those contained in the Company’s
                  Annual Report on Form 10-K for the fiscal year ended
11                December 31, 2013. This restatement is related to the
                  reporting of the purchase price and allocation thereof related
12                to the purchase of certain assets of PhytoSphere Systems,
                  LLC. We have determined that the purchase price and
13                allocation of the purchase price originally reported did not
                  represent the fair market value of the transaction in
14                accordance with accounting principals generally accepted in
                  the United States. This Amendment No. 2 will include
15                corrections of those amounts and resulting changes to the
                  financial statements.
16
17                We have not updated the information contained herein for
                  events occurring subsequent to November 14, 2013, the filing
18                date of the Original Filing.
19          125. The Amended Form 10-Q contained the following disclosures which were
20 omitted from the original filing with the SEC:
21                6. RELATED PARTY TRANSACTIONS
                  On March 1, 2013, the Company entered into a lending
22                arrangement with Roen Ventures, LLC, a Nevada limited
                  liability company (“Roen Ventures”), which is owned 50% by
23                the Company’s President and Chief Executive Officer who is
                  also a director, Michael Mona, Jr. The Promissory Note (the
24                “Note”) issued to Roen Ventures provides a line of credit up
25
                  to $4,000,000, bears interest at 5.0% and is unsecured. As
                  previously disclosed in the Company’s Current Report on
26                Form 8-K filed with the SEC on July 31, 2013, on July 25,
                  2013, the disinterested members of our Board of Directors
27                (the “Board”) approved an amendment to the terms of the
                  Note to increase the line of credit to $6,000,000 and provide
28                for the ability of Roen Ventures to convert, in its sole


                                               52
     Case 2:15-cv-00481-RFB-VCF Document 87 Filed 12/11/20 Page 53 of 80




 1                discretion, the outstanding balance of the Note into shares of
                  the common stock of the Company at a conversion price to be
 2                determined following the conclusion of a valuation of the
                  common stock of the Company. There are no specific
 3                repayment terms except that all unpaid principal and accrued
                  interest under the Note is due and payable on July 25, 2015.
 4                As of September 30, 2013, the Company had a balance of
 5
                  $4,780,500 on this Note. As of September 30, 2013,
                  management had not yet determined the value of the
 6                conversion feature.
 7                At September 30, 2013, 100% of the Company’s accounts
                  receivable totaling $1,661,733 were from affiliates of
 8                Medical Marijuana, Inc., a stockholder of the Company.
                  For the three and nine months ended September 30, 2013,
 9                the Company recognized revenues of $163,662 and
                  $1,353,720, respectively. 100% of those revenues related to
10                sales to affiliates of Medical Marijuana, Inc.
11                7. LINE OF CREDIT - ROEN VENTURES, LLC
                  As discussed in Note 6 above, on March 1, 2013, the
12                Company issued the Note to Roen Ventures, in exchange for
                  loans provided and to be provided in the future in an amount
13                of up to $2,000,000, which was subsequently increased to
14
                  $4,000,000, then further increased to $6,000,000. As of
                  September 30, 2013, the balance on the Note was $4,780,500.
15                The Note is an unsecured obligation of the Company accruing
                  interest at 5% that is due and payable in two years, on July
16                25, 2015. The Company’s President and member of the
                  Board, Michael Mona, Jr., holds a 50% interest in Roen
17                Ventures. As previously disclosed in our Current Report on
                  Form 8-K filed with the SEC on July 31, 2013, the
18                disinterested members of our Board approved an amendment
                  to the terms of the Note to increase the credit line to
19                $6,000,000 and provide for the ability of Roen Ventures to
                  convert, in its sole discretion, the outstanding balance of the
20                Note into shares of the common stock of the Company at a
                  conversion price determined following the conclusion of a
21                valuation of the Company’s common stock.
22                Subsequent to September 30, 2013, the valuation determined
                  pursuant to Financial Accounting Standards Board
23                Accounting Standards Codification 718 Stock Compensation,
24
                  (the “Valuation”) determined that the fair market value of our
                  restricted common stock is $0.68 per share. On November 7,
25                2013, disinterested members of the Board approved an
                  amendment to the Note to allow for conversion of the Note at
26                a conversion price equal to $0.60 per share, which represents
                  a discount of approximately 12% off the fair market value of
27                our restricted common stock. As of November 14, 2013, the
                  balance of the Note is $6,000,000. Roen has informed the
28                Board it intends to convert the outstanding balance of the


                                                53
     Case 2:15-cv-00481-RFB-VCF Document 87 Filed 12/11/20 Page 54 of 80




 1                Note into shares of common stock of the Company. Upon
                  conversion of the Note, a total of 10,000,000 shares of the
 2                Company’s common stock will be issued to Roen Ventures.
 3                The Company has determined that the conversion feature is
                  considered a beneficial conversion feature and determined its
 4                value on July 25, 2013, the date of the amendment, for
 5
                  increasing the line of credit to $6,000,000, to be $637,400.
                  The Company calculated the beneficial conversion feature at
 6                its intrinsic value. Accordingly, the beneficial conversion
                  feature has been accounted for as a discount to the Note and
 7                will be amortized using the effective interest method as an
                  expense over the remaining life of the Note. The
 8                amortization of debt discounts for the three and nine months
                  ended September 30, 2013 is $67,095.
 9
10          126. The Company’s Financial statement restatements were described as
11 follows:
12                a)     Amortization expense as reported in the financial
                  statements for the three and nine months ended September 30,
13                2013, in the amount of $529,230 and $1,480,722,
                  respectively, was in error. Based on the restated value of
14                assets purchased from PhytoSphere, intangible assets totaled
                  $4,110,000. Restated amortization on those assets for the
15                three months ended September 30, 2013 is $205,500,
                  representing a decrease in amortization expense and operating
16                expenses of $323,730 for the period. Amortization expense
17
                  for the nine months ended September 30, 2013 was $548,000
                  representing a decrease in amortization expense and operating
18                expenses of $932,722 for the period.

19                b)     Intangible assets as presented in the financial
                  statements as of September 30, 2013 were in error. The
20                financial statements previously reported $4,466,666 in net
                  intangible assets acquired in connection with the PhytoSphere
21                Transaction. As restated, the amount of net intangible assets
                  is $3,562,000. The decrease of $904,666 is a result of a
22                difference of $1,837,387 between $5,947,387 in intangible
                  assets originally recorded and $4,110,000 in intangible assets
23                determined by the valuation of assets purchased from
                  PhytoSphere. This was partially offset by a difference of
24                $932,722 of accumulated amortization recorded as of
                  September 30, 2013.
25
                  c)    Goodwill reported in the financial statements at
26                September 30, 2013, was understated by $1,855,512. The
27
                  goodwill as originally reported was $26,998,125, previously
                  determined based on a transaction amount of $35,000,000 for
28                the PhytoSphere Transaction, which was offset by an


                                               54
     Case 2:15-cv-00481-RFB-VCF Document 87 Filed 12/11/20 Page 55 of 80




 1                impairment to goodwill of $26,998,125 for a net carrying
                  value of $0. The valuation of acquired assets, discussed
 2                below, set a value of goodwill of $1,855,512, with no
                  impairment being recorded.
 3
                  d)     The amount previously reported as due to PhytoSphere
 4                pursuant to the PhytoSphere Agreement at September 30,
 5
                  2013 was reported as $6,499,998. This was calculated based
                  on a Transaction amount of $35,000,000 and a set per share
 6                price between $4.50 and $6.00 under the PhytoSphere
                  Agreement. In reviewing the price that the Company’s
 7                common stock was trading at during the year, subsequent to
                  September 30, 2013, management determined that using a per
 8                share price to value the Transaction may not represent a true
                  measure of the fair market value of the Transaction and that
 9                obtaining a valuation of the assets purchased from
                  PhytoSphere would be required in order to determine the fair
10                market value of the business acquired. Accordingly,
                  management determined that the valuation of $8,020,000
11                represented a more reliable measure of the fair value of the
                  Transaction. As a result of that valuation, the per share price
12                for shares of common stock issued to PhytoSphere was
                  adjusted to $1.21 to reflect the revised value of the
13                Transaction. Accordingly, the amount recorded upon
14
                  issuance of the shares of common stock to PhytoSphere and
                  the total amount due to PhytoSphere was adjusted to reflect
15                the value of the Transaction. As a result, the amount due to
                  PhytoSphere was revised to $1,314,878 and the value of
16                common stock reflected for the shares of common stock
                  issued as payment in the Transaction was $5,755,122. As a
17                result, the amount shown as due to PhytoSphere at
                  September 30, 2013 was overstated by $5,185,120 and the
18                amount recorded for the shares of common stock issued to
                  PhytoSphere through September 30, 2013 was overstated by
19                $21,794,880. (emphasis added).
20                e)     General and administrative expenses originally
                  reported for the three and nine months ended September 30,
21                2013 were overstated by $461,226 and $1,070,218,
                  respectively. Amortization expense was overstated by
22                $323,730 for the three months ended September 30, 2013 and
                  $932,722 for the nine months ended September 30, 2013 due
23                to a difference in the value of intangible assets originally
24
                  recorded of $5,947,387 and $4,110,000, as determined based
                  on the valuation of assets acquired by PhytoSphere discussed
25                above. In addition, $137,496 in research and development
                  expenses were originally included in general and
26                administrative expenses for both the three and nine months
                  ended September 30, 2013 which have been reclassified as
27                research and development expenses.
28 ///


                                                55
     Case 2:15-cv-00481-RFB-VCF Document 87 Filed 12/11/20 Page 56 of 80




 1                f)     For the three and nine months ended September 30,
                  2013, the Company originally reported impairment to
 2                goodwill in the amount of $26,998,125, which represented the
                  entire amount of goodwill originally reported. As determined
 3                in the valuation of assets purchased from PhytoSphere
                  discussed above, goodwill was determined to be $1,855,512.
 4                The Company has determined that there should no
 5
                  impairment to goodwill, as adjusted, at September 30, 2013.

 6          127. On April 3, 2014, CannaVest filed a Form 8-K, which disclosed that
 7 CannaVest’s Forms 10-Q for the quarterly periods ended March 31, 2013, June 30,
 8 2013, and September 30, 2014 would be restated to correct material deficiencies in these
 9 filings. In response to this disclosure, the price of CannaVest’s stock dropped by $7.30
10 per share.
11          128. On April 14, 2014, CannaVest filed a Form 8-K, which disclosed material
12 misstatements in the figures presented in the financial statements which appeared in the
13 above referenced initially filed Form 10-Q as follows:
14                On March 28, 2014, management of CannaVest Corp. (the
                  “Company”) concluded that the previously issued financial
15                statements contained in the Company’s Quarterly Reports on
                  Form 10-Q for the quarters ended March 31, 2013, June 30,
16                2013 and September 30, 2013 (the “Forms 10-Q”) should no
                  longer be relied upon because of errors related to the purchase
17                price and the purchase price allocation for the assets acquired
                  (the Assets”) related to PhytoSphere Systems, LLC
18                (“PhytoSphere”).
19                Specifically, management determined that the purchase price
20                and the allocation of the purchase price as previously
                  disclosed in the Forms 10-Q were not in accordance with
21                accounting principals generally accepted in the United States
                  (“GAAP”). The Company initially reported the acquisition of
22                the Assets (the “Transaction”) based on the negotiated
                  purchase price of $35 million which had a floor and ceiling
23                locked on the value of the Company’s common stock to be
                  issued of between $4.50 and $6.00, as reflected in the
24                Agreement for Purchase and Sale of Assets entered into by
                  the Company and PhytoSphere. In reviewing the price that
25                the Company’s common stock was trading at during the year,
                  management determined that although the negotiated price of
26                the Transaction was $35 million, that price may not represent
                  the fair market value of the Assets acquired. As a result,
27                management determined that obtaining a valuation of the
                  Assets would be required in order to determine the fair value
28


                                                56
     Case 2:15-cv-00481-RFB-VCF Document 87 Filed 12/11/20 Page 57 of 80




 1                of the Assets acquired. The valuation resulted in a fair value
                  of approximately $8 million.
 2
                  Accordingly, management concluded that the valuation of $8
 3                million for the Assets to be the most reliable measure of fair
                  value of the Transaction for the Company. In addition,
 4                management determined that sales and cost of sales for the
 5
                  quarter ended March 31, 2013 were incorrect.

 6                The Company has determined that it is necessary to correct
                  such errors for the adjusted value of the Transaction and the
 7                shares of the Company’s common stock issued and to adjust
                  the asset allocation methodology for the Transaction as
 8                originally determined by management. As a result, the
                  carrying amount of intangible assets and goodwill in the
 9                Company’s condensed consolidated balance sheets filed with
                  the Forms 10-Q will be reduced. Further, the resulting
10                amortization cost recorded to the condensed consolidated
                  statements of operations filed with the Forms 10-Q will be
11                decreased by $241,167, $367,825 and $323,730 for the
                  quarters ended March 31, 2013, June 30, 2013 and September
12                30, 2013, respectively. The restated amortization cost will be
                  $137,000, $205,500 and $205,500 for the quarters ended
13                March 31, 2013, June 30, 2013 and September 30, 2013,
14
                  respectively, resulting in $548,000 total amortization expense
                  as opposed to $1,480,722 as originally reported.
15
                  Goodwill was reported as $26,998,125 at March 31, 2013 and
16                June 30, 3013, in the condensed consolidated balance sheets
                  with an impairment of goodwill in the amount of $26,998,125
17                recorded in the condensed consolidated statement of
                  operations for the quarter ended September 30, 2013.
18                Goodwill will be restated as $1,855,512 and there will be no
                  impairment to goodwill recorded. Therefore, as restated,
19                goodwill will be reported as $1,855,512 on the condensed
                  consolidated balance sheets as of March 31, 2013, June 30,
20                2013 and September 30, 2013. In addition to the adjustments
                  to the Transaction accounting, sales and cost of sales for the
21                quarter ended March 31, 2013 were misstated. Sales
                  originally were reported as $1,275,000 will be restated to
22                $1,082,375, representing a reduction of $192,625. This
                  amount is being restated to correct an error whereby the sales
23                value of good transferred for manufacturing was included in
24
                  sales. Cost of goods sold were reported as $501,500 for the
                  quarter ended March 31, 2013, and will be restated to
25                $205,450, representing a reduction of $296,050. The
                  restatement to cost of goods sold is to correct an error related
26                to the cost of inventory sent for manufacturing in the amount
                  of $39,865 being included in cost of goods sold and $256,185
27                relating to errors related to calculating ending inventory.
                  Sales and cost of sales for the quarters ended June 30, 2013
28                and September 30, 2013 will not be restated.


                                                57
     Case 2:15-cv-00481-RFB-VCF Document 87 Filed 12/11/20 Page 58 of 80




 1                As originally reported in the Forms 10-Q, operating expenses
                  were $435,559, $1,131,660 and $27,998,112 for the three (3)-
 2                month periods ended March 31, 2013, June 30, 2013, and
                  September 30, 2013, respectively. Operating expenses will
 3                be restated to $194,342, $419,002 and $791,369 for the three
                  (3)-month periods ended March 31, 2013, June 30, 2013 and
 4                September 30, 2013, respectively, for a total of $1,404,763
 5
                  for the nine months ended September 30, 2013, representing a
                  total reduction of operating expenses of $27,930,846 from
 6                what was originally reported.
 7          129. In response to this April 14, 2014 disclosure, the price of CannaVest’s stock
 8 dropped by $4.49 per share.
 9          130. The financial position and results of operations which were reported in the
10 three above referenced Form 10-Q’s, as originally filed with the SEC, were materially
11 misstated through improper accounting for goodwill, sales, cost of goods sold, and
12 accounts receivable. In addition, the financial position and results of operations were
13 materially false and misleading because related party transactions (including 100% of
14 CannaVest’s reported revenue and $26,998,125 of CannaVest’s fictitious goodwill),
15 comprised virtually all of CannaVest’s transactions which were material facts concealed
16 from the investing public.
17          131. Generally Accepted Accounting Principles (“GAAP”) notes (ASC 850) that
18 the reliability of financial information involves assurance that accounting measures
19 represent what they purport to represent. It further notes that, without disclosure to the
20 contrary, there is a general presumption that transactions reflected in financial
21 statements have been consummated on an arms-length basis between independent
22 parties. However, that presumption is not justified when related party transactions exist
23 because the requisite conditions of competitive, free-market dealings may not exist.
24 Because it is possible for related party transactions to be arranged to obtain certain
25 results desired by the related parties, the resulting accounting measures may not
26 represent what they usually would be expected to represent. Because of this GAAP
27 states that information about transactions with related parties is useful to users of
28 financial statements in attempting to compare an enterprise’s results of operations and


                                                58
     Case 2:15-cv-00481-RFB-VCF Document 87 Filed 12/11/20 Page 59 of 80




 1 financial position with those of prior periods and with those of other enterprises.       It
 2 helps them to detect and explain possible differences. Therefore, information about
 3 transactions with related parties that would make a difference in decision making should
 4 be disclosed so that users of the financial statements can evaluate their significance.
 5          132. In addition, GAAP mandates that “financial statements shall include
 6 disclosures of material related party transactions” and that disclosures “shall” include:
 7 “A description of the transactions, including transactions in which no amounts or
 8 nominal amounts were ascribed, for each of the periods for which income statements are
 9 presented, and such other information deemed necessary to an understanding of the
10 effects of the transactions on the financial statements.”
11          133. As part of Accounting Series Release No. 280, General Revisions of
12 Regulation S-X, the Securities and Exchange Commission integrated the GAAP required
13 disclosure requirements pertaining to related party transactions into Regulation S-X.
14          134. The above referenced CannaVest financial statements, which were
15 disseminated to the investing public, failed to comply with the foregoing GAAP. In this
16 regard, although material (as the term is defined in SEC Staff Accounting Bulletin No.
17 99 - “Materiality”) amounts of related party transactions occurred, none of the above
18 specified initial SEC filings or the financial statements contained therein disclosed
19 information which was necessary to an understanding of the effects of the transactions
20 on the financial statements.
21          135. In disregard of their fiduciary responsibility to shareholders, the Individual
22 Defendants flagrantly violated the provisions of CannaVest’s Code Of Business Conduct
23 which provide that:
24                (a)    “Senior Financial Officers will exhibit and promote high standards of
25 honest and ethical conduct”
26                (b)    “Senior Financial Officers . . . will prohibit and eliminate the
27 appearance or occurrence of conflicts between what is in the best interest of the
28 ///


                                                 59
     Case 2:15-cv-00481-RFB-VCF Document 87 Filed 12/11/20 Page 60 of 80




 1 Company and what could result in material personal gain for a member of the
 2 Company’s financial organization, including Senior Financial Officers.”
 3                (c)    “Senior Financial Officers will establish and manage the Company’s
 4 transaction and reporting systems and procedures to ensure that:
 5                             Business transactions are properly authorized and recorded on
 6                the Company’s books and records in accordance with GAAP and
 7                established company financial policies.
 8                             Periodic financial communications and other documents
 9                reports filed with, or submitted to, the U.S. Securities and Exchange
10                Commission, and other public communications by the Company, are
11                delivered in a manner that facilitates full, fair, accurate, timely and
12                understandable disclosure so that readers and users can reasonably quickly
13                and accurately determine their significance and consequences.”
14          136. On February 15, 2014, CannaVest issued a press release touting its
15 subsidiary PhytoSphere’s increased production capabilities. The release entitled
16 “PhytoSPHERE Systems, a CannaVest Corp. Subsidiary, Significantly Increased Hemp
17 Oil Production for 2014, PhytoSPHERE Systems Increases Production by Over 1500%
18 From 2013” provided in part:
19          LAS VEGAS, Feb. 5, 2014 (GLOBE NEWSWIRE) -- CannaVest Corp.
            (OTC:CANV), the world's leading cannabis-based investment company
20          spearheading the development of cannabidiol (CBD)-rich hemp oils and
            other industry-related products and services, is pleased to announce that its
21          subsidiary, PhytoSPHERE Systems, has increased its industrial hemp oil
            production over 1500% for the 2014 season. The company has also
22          increased its production capabilities to concentrate these hemp oils into
23
            high value CBD-rich hemp oils, from the rate of several kilograms per
            batch production cycle in 2013 to over twenty tons per batch production
24          cycle for 2014.
25          "With this drastic increase in our production and our refining capabilities,
            we will continue to be able to significantly decrease our production costs
26          and increase our operating margins," stated Michael Mona Jr., President
            and Chairman of the Board for CannaVest Corp. "The market interest in
27          CBD-rich hemp oils has significantly increased over the past year, due in
            large part to the many remarkable documentaries and publicity surrounding
28          the positive benefits of cannabis, specifically natural cannabidiol. We are at


                                                 60
     Case 2:15-cv-00481-RFB-VCF Document 87 Filed 12/11/20 Page 61 of 80




 1          the forefront of hemp oil production today, and as the legal markets
            continue to expand we are one of the few companies actually able to
 2          capture and benefit from that increased demand."
 3          137. The above statements in each of the 2013 Forms 10-Q and in the June 20,
 4 2013 and February 15, 2014 press releases were materially false and misleading when
 5 made because they misrepresented and failed to disclose the following adverse facts,
 6 which were known to Defendants or recklessly disregarded by them:
 7          (a)   that the price of CannaVest’s stock was artificially inflated as a result of
 8 Defendants’ manipulation;
 9          (b)   that the Company misrepresented the value of the PhytoSphere transaction;
10          (c)   that the Company omitted the related party source of, and inflated, its sales
11 and revenues;
12          (d)   that the Company misrepresented, and overstated, the amount of its
13 goodwill and intangible assets;
14          (e)   that the Company misrepresented that CannaVest’s financial statements
15 complied with GAAP when they did not; and
16          (f)   that the Company materially omitted that CannaVest’s revenues in first,
17 second and third quarters 2013 were generated from sales to Medical Marijuana, Inc., a
18 related party.
19                   BREACH OF FIDUCIARY DUTY IS REVEALED
20          138. On March 6, 2014, CannaVest issued a press release entitled “CannaVest
21 Corp. Clarifies Relationships With General Hemp and Kannaway,” both companies
22 controlled by Titus:
23          SAN DIEGO, March 6, 2014 (GLOBE NEWSWIRE) -- CannaVest Corp.
            (OTC:CANV), the world's leading hemp-based investment company
24          spearheading the development of cannabidiol (CBD)-rich hemp oils and
            other hemp industry-related products and services, would like to clarify its
25          relationship with both General Hemp, LLC and Kannaway, LLC.
26          Kannaway, LLC is marketed as a hemp lifestyle company with a focus on
            nutritional wellness whose products contain CBD rich hemp oil. Kannaway
27          was founded in 2014 and is a wholly-owned subsidiary of General Hemp,
28
            LLC.


                                                61
     Case 2:15-cv-00481-RFB-VCF Document 87 Filed 12/11/20 Page 62 of 80




 1          The sole owner of General Hemp is Stuart Titus. Mr. Titus formerly was a
            consultant and advisor to CannaVest, and currently owns less than 2% of
 2          the outstanding shares of CannaVest. Mr. Titus no longer has any
            affiliation with CannaVest, and no person affiliated with General Hemp is
 3          employed by CannaVest in any capacity. The sole relationship between
            CannaVest and General Hemp is Mr. Titus' ownership of CannaVest stock.
 4
 5
            Products for Kannaway's business will exclusively be supplied by
            HempMedsPX, LLC, which is a distributor of federally legal, hemp-based
 6          CBD products and a wholly-owned subsidiary of Medical Marijuana, Inc.
            (MJNA). HempMeds is the master distributor and marketing company for
 7          CannaVest. As a result, CannaVest's product offerings will be available to
            Kannaway for its business. CannaVest has no ownership or other interest in
 8          Kannaway, and CannaVest solely will act as a supplier of products to
            Kannaway.
 9
            "We have received numerous telephone calls from the public leading us to
10          believe there is general confusion relating to our relationship to
            Kannaway," says Michael Mona III, Vice President of Operations for
11          CannaVest Corp. "Our business focus continues to be on being the world's
            leading bulk CBD-rich hemp oil supplier, and we intend to continue selling
12          our product offerings to HempMeds, which ultimately will allow
            Kannaway to launch and sustain its business. We are excited that our
13          products will be available to consumers through the Kannaway model."
14          139. In reaction to this news, CannaVest’s stock fell dramatically, closing at
15 $85.01 on March 10, 2014 (March 8 and 9 fell on the weekend) from its closing price of
16 $121 per share on March 6, 2014.
17          140. On March 14, 2014, Baystreet.ca Media Group Corp., an entity that follows
18 marijuana stocks, reported on the dramatic drop in the price of CannaVest common
19 stock:
20          In other news, CannaVest Corp. (OTCQB: CANV) share volume soared
            Mar. 13, with 12,856 changing hands, significantly higher than its three-
21          month average of 9,934 shares.
22          The surge in the Las Vegas-based developer of hemp-based nutritional
23
            products share volume and the downward trend of its stock's price appears
            to be tied to a Mar. 6 clarification of CannaVest's relationship with both
24          General Hemp LLC and Kannaway LLC.
25          Clearing Up Confusion
26          Here's an excerpt from the clarification:
27          Kannaway, LLC is marketed as a hemp lifestyle company with a focus on
            nutritional wellness whose products contain CBD rich hemp oil.Kannaway
28          was founded in 2014 and is a wholly-owned subsidiary of General Hemp,
            LLC.

                                                62
     Case 2:15-cv-00481-RFB-VCF Document 87 Filed 12/11/20 Page 63 of 80




 1          The sole owner of General Hemp is Stuart Titus. Mr. Titus formerly was a
            consultant and advisor to CannaVest, and currently owns less than 2% of
 2          the outstanding shares of CannaVest. Mr. Titus no longer has any
            affiliation with CannaVest, and no person affiliated with General Hemp is
 3          employed by CannaVest in any capacity. The sole relationship between
            CannaVest and General Hemp is Mr. Titus' ownership of CannaVest stock.
 4
 5
            Products for Kannaway's business will exclusively be supplied by
            HempMedsPX, LLC, which is a distributor of federally legal, hemp-based
 6          CBD products and a wholly-owned subsidiary of Medical Marijuana, Inc.
            (MJNA). HempMeds is the master distributor and marketing company for
 7          CannaVest. As a result, CannaVest's product offerings will be available to
            Kannaway for its business. CannaVest has no ownership or other interest in
 8          Kannaway, and CannaVest solely will act as a supplier of products to
            Kannaway.
 9
            "We have received numerous telephone calls from the public leading us to
10          believe there is general confusion relating to our relationship to
            Kannaway," says Michael Mona III, vice president of operations for
11          CannaVest Corp.
12          On Mar. 13, CANV's share price closed at $83.00, down $7.00 from its
            close of $90.00 cents the previous day.
13
14          141. On March 24, 2014, Gannet News Service published an article commenting
15 on the decline in the price of CannaVest’s stock:
16          Wall Street seems to be losing its appetite for pot.
17          Marijuana stocks were high fliers -- so to speak -- after Colorado and
            Washington legalized recreational use and several other states announced
18          they may legalize sales or decriminalize possession. Shares in about 20
            marijuana-related companies soared, with some gaining more than
19          700(PERCENT) off 52-week lows.
20          But marijuana mania is fading as investors realize there's more smoke than
            fire at many companies, which show "pot-tential" but little actual revenue.
21          CannaVest, which specializes in industrial hemp production, had climbed
            to $201 a share last month. It closed up 11(PERCENT) to $68.10 Friday,
22          but it's lost nearly two-thirds of its market value.
23          142. On March 26, 2014, CannaVest filed with the SEC a Form 8-K disclosing
24 the following:
25          Item 5.02 Departure of Directors or Certain Officers; Election of Directors;
            Appointment of Certain Officers; Compensatory Arrangements of Certain
26          Officers.
27          On March 21, 2014, Karen Epstein resigned as the Treasurer and Secretary
            of CannaVEST Corporation (the “Company”). Her resignation did not
28          result from any disagreement with the Company.

                                                63
     Case 2:15-cv-00481-RFB-VCF Document 87 Filed 12/11/20 Page 64 of 80




 1          On March 21, 2014, the Board of Directors of the Company appointed
            Allen Shubat, age 59, as the Treasurer and Secretary of the Company. Mr.
 2          Shubat is experienced in streamlining operations and improving internal
            control over financial reporting, with an emphasis in corporate
 3          consolidations in the U.S. and globally. Mr. Shubat is a 20-plus year
            veteran working with biofuel, telecommunications, real estate investment,
 4          development, and property management firms. From 2012 to 2014, Mr.
 5
            Shubat was Controller for SG Biofuels, Inc., where he coordinated GAAP
            consolidated financial statements and investments in three countries. From
 6          2008 to 2011, Mr. Shubat was Controller for PacVentures where he
            oversaw accounting for 40+ business units in 5 states and 3 satellite
 7          offices, providing consolidated financial statements, tax and audit work
            papers. Mr. Shubat also previously worked for TelMex USA, LLC, a
 8          Carlos Slim subsidiary. There he tracked a $200MM investment portfolio
            in the U.S. and in South American countries. Mr. Shubat’s extensive
 9          business and accounting background makes him a valuable addition to the
            Company.
10
11          143. On March 27, 2014, the price of CannaVest’s stock closed at $47.50 per
12 share, down from of it closing price of $60 on March 25, 2014.
13          144. On April 3, 2014, CannaVest filed a Form 8-K with the SEC announcing
14 that it had misreported its financial position and misreported its results of operations in
15 its financial statements in the Company’s Forms 10-Q for the quarters ended March 31,
16 2013, June 30, 2013, and September 30, 2013, and as such, the 2013 First, Second, and
17 Third Quarter Forms 10-Q, including the financial statements contained therein, could
18 no longer be relied upon. More specifically, the press release stated, in part:
19          The Company has determined that it is necessary to correct such errors
            because the allocation methodology used by management, resulting
20          carrying amount of intangible assets and goodwill, and the resulting
            amortization cost and goodwill impairment were not in accordance with
21          GAAP. Further, sales and cost of sales for the quarter ended March 31,
            2013 were misstated. The Company will restate the Company’s Quarterly
22          Reports on Form 10-Q for the quarters ended March 31, 2013, June 30,
23
            2013 and September 30, 2013.

24 (Emphasis added).
25          145. In reaction to this adverse disclosure, on April 3, 2014 shares of the
26 Company’s stock fell $7.30 per share, or more than 20%, to close at $25.30 per share.
27          146. On April 3, 2014, the Street.com reported on the stock drop in an article
28 entitled “Why CannaVEST (CANV) Stock Is Down Today: CannaVEST (CANV) stock


                                                64
     Case 2:15-cv-00481-RFB-VCF Document 87 Filed 12/11/20 Page 65 of 80




 1 is down Thursday after filing a report showing that it made material errors in its 10-Qs
 2 for the first three quarters of 2013”:
 3          NEW YORK (TheStreet) -- CannaVEST Corp stock is down 20.46% to
            $25.50 Thursday after filing a report showing that it made material errors
 4          in its 10-Qs for the first three quarters of 2013.
 5          The report states the company "concluded that the previously issued
            financial statements contained in the company's quarterly reports on Form
 6          10-Q for the quarters ended March 31, 2013, June 30, 2013 and September
 7
            30, 2013 should no longer be relied upon because of errors related to the
            purchase price and the purchase price allocation for the assets acquired
 8          related to the PhytoSPHERE Systems."
 9          The company determined the purchase price disclosed on the 10-Q forms
            "were not in accordance with accounting principles generally accepted in
10          the U. S."
11          CannaVest, a business which develops and sells products containing hemp,
            concluded their sales and cost of sales for March 31, 2013 were incorrect.
12
13          147. On April 14, 2014, CannaVest filed an Amended Form 8-K, stating in
14 greater detail the circumstances of Defendants’ misrepresentations. The Amended Form
15 8-K disclosed:
16          Non-Reliance on Previously Issued Financial Statements or a Related
            Audit Report or Completed Interim Review
17
            On March 28, 2014, management of CannaVEST Corp. (the “Company”)
18          concluded that the previously issued financial statements contained in the
            Company’s Quarterly Reports on Form 10-Q for the quarters ended March
19          31, 2013, June 30, 2013 and September 30, 2013 (the “Forms 10-Q”)
20
            should no longer be relied upon because of errors related to the purchase
            price and the purchase price allocation for the assets acquired (the Assets”)
21          related to PhytoSPHERE Systems, LLC (“PhytoSPHERE”). Specifically,
            management determined that the purchase price and the allocation of the
22          purchase price as previously disclosed in the Forms 10-Q were not in
            accordance with accounting principals generally accepted in the United
23          States (“GAAP”). The Company initially reported the acquisition of the
            Assets (the “Transaction”) based on the negotiated purchase price of $35
24          million which had a floor and ceiling locked on the value of the Company’s
            common stock to be issued of between $4.50 and $6.00, as reflected in the
25          Agreement for Purchase and Sale of Assets entered into by the Company
            and PhytoSPHERE. In reviewing the price that the Company’s common
26          stock was trading at during the year, management determined that although
            the negotiated price of the Transaction was $35 million, that price may not
27          represent the fair market value of the Assets acquired. As a result,
            management determined that obtaining a valuation of the Assets would be
28          required in order to determine the fair value of the Assets acquired. The


                                                 65
     Case 2:15-cv-00481-RFB-VCF Document 87 Filed 12/11/20 Page 66 of 80




 1          valuation resulted in a fair value of approximately $8 million. Accordingly,
            management concluded that the valuation of $8 million for the Assets to be
 2          the most reliable measure of fair value of the Transaction for the Company.
            In addition, management determined that sales and cost of sales for the
 3          quarter ended March 31, 2013 were incorrect.
 4          The Company has determined that it is necessary to correct such errors for
 5
            the adjusted value of the Transaction and the shares of the Company’s
            common stock issued and to adjust the asset allocation methodology for the
 6          Transaction as originally determined by management. As a result, the
            carrying amount of intangible assets and goodwill in the Company’s
 7          condensed consolidated balance sheets filed with the Forms 10-Q will be
            reduced. Further, the resulting amortization cost recorded to the condensed
 8          consolidated statements of operations filed with the Forms 10-Q will be
            decreased by $241,167, $367,825 and $323,730 for the quarters ended
 9          March 31, 2013, June 30, 2013 and September 30, 2013, respectively. The
            restated amortization cost will be $137,000, $205,500 and $205,500 for the
10          quarters ended March 31, 2013, June 30, 2013 and September 30, 2013,
            respectively, resulting in $548,000 total amortization expense as opposed
11          to $1,480,722 as originally reported.
12          Goodwill was reported as $26,998,125 at March 31, 2013 and June 30,
            3013, in the condensed consolidated balance sheets with an impairment of
13          goodwill in the amount of $26,998,125 recorded in the condensed
14
            consolidated statement of operations for the quarter ended September 30,
            2013. Goodwill will be restated as $1,855,512 and there will be no
15          impairment to goodwill recorded. Therefore, as restated, goodwill will be
            reported as $1,855,512 on the condensed consolidated balance sheets as of
16          March 31, 2013, June 30, 2013 and September 30, 2013.
17          In addition to the adjustments to the Transaction accounting, sales and cost
            of sales for the quarter ended March 31, 2013 were misstated. Sales
18          originally were reported as $1,275,000 will be restated to $1,082,375,
            representing a reduction of $192,625. This amount is being restated to
19          correct an error whereby the sales value of good transferred for
            manufacturing was included in sales. Cost of goods sold were reported as
20          $501,500 for the quarter ended March 31, 2013, and will be restated to
            $205,450, representing a reduction of $296,050. The restatement to cost of
21          goods sold is to correct an error related to the cost of inventory sent for
            manufacturing in the amount of $39,865 being included in cost of goods
22          sold and $256,185 relating to errors related to calculating ending inventory.
            Sales and cost of sales for the quarters ended June 30, 2013 and September
23          30, 2013 will not be restated.
24          As originally reported in the Forms 10-Q, operating expenses were
25          $435,559, $1,131,660 and $27,998,112 for the three (3)-month periods
            ended March 31, 2013, June 30, 2013, and September 30, 2013,
26          respectively. Operating expenses will be restated to $194,342, $419,002
            and $791,369 for the three (3)-month periods ended March 31, 2013, June
27          30, 2013 and September 30, 2013, respectively, for a total of $1,404,763
            for the nine months ended September 30, 2013, representing a total
28          reduction of operating expenses of $27,930,846 from what was originally
            reported.

                                                 66
     Case 2:15-cv-00481-RFB-VCF Document 87 Filed 12/11/20 Page 67 of 80




 1          The Company will restate the financial statements contained in the Forms
            10-Q and file these restatements prior to filing its Quarterly Report on
 2          Form 10-Q for the quarter ended March 31, 2014, which is due to be filed
            by May 15, 2014.
 3
            The decision to restate the disclosure and the underlying issues discussed
 4          above were discussed by the Company’s Chief Executive Officer with the
 5
            Company’s independent registered public accounting firm. The decision to
            restate the disclosure was made after discovery of such errors relating to
 6          the Company’s disclosures and the aforementioned discussions were held
            with the Company’s independent registered public accounting firm prior to
 7          the filing on March 28, 2014, of the Company’s Annual Report on Form
            10-K for the fiscal year ended December 31, 2013 (the “Form 10-K”). The
 8          Form 10-K, Item 9A “Controls and Procedures”, disclosed that
            management was aware of a deficiency related to the improper
 9          determination of the purchase price allocation for the Assets, and stated
            that the Forms 10-Q could not be relied upon as a result of including
10          materially incorrect information.
11          148. After this disclosure, the price of shares of the Company’s stock fell again,
12 this time by $4.49 per share, or 19.5%, to close at $18.51 per share.
13          149.   On April 24, 2014, CannaVest filed its restated financial statements for the
14 first, second, and third quarters of 2013 with the SEC on three separate Forms 10-Q/A.
15          150. Finally, on April 25, 2014, the Company announced that it had filed
16 restated financial statement statements for the quarters ended March 31, 2013, June 30
17 2013 and September 30, 2013. Specifically, CannaVest stated in part as follows:
18          The purpose of the restatement is to address the following items, which the
19          Company has identified as requiring correction:
20          Recognition of Revenue
21          The financial statements for the quarter ended March 31, 2013 reflected
            revenue and accounts receivable of $192,625 and cost of goods sold of
22          $296,050 that should not have been recognized. Revenues and accounts
            receivable in the amount of $192,625 related to the sales value of inventory
23          that was transferred to a manufacturer for inclusion in finished goods and
24
            an error in calculating the price of the ending inventory as of the end of the
            period. The amount of $39,865 was related to the cost of inventory sent for
25          manufacturing being included in cost of goods sold and $256,185 related to
            errors related to calculating ending inventory.
26
            Prepaid Inventory
27
            A portion of the prepaid inventory purchased as part of the Company’s
28          acquisition of assets from PhytoSPHERE Systems, LLC


                                                 67
     Case 2:15-cv-00481-RFB-VCF Document 87 Filed 12/11/20 Page 68 of 80




 1          (“PhytoSPHERE”) was not included in the financial statements as of
            March 31, 2013. The resulting understatement of prepaid inventory was
 2          $1,260,510.
 3          Inventory
            Inventory as originally reported in the financial statements ended March
 4          31, 2013, was understated by $125,027. This was a result of an
 5
            overstatement of cost of goods sold in the amount of $296,050, offset by an
            adjustment for the value of inventory acquired from PhytoSPHERE in the
 6          amount of $171,023.
 7          Value of Intangible Assets
 8          Intangible assets as presented in the financial statements as of March 31,
            June 30 and September 30, 2013 were in error. As determined by the
 9          valuation of the assets purchased from PhytoSPHERE, intangible assets
            totaled $4,110,000. Net intangible assets previously reported at March 31,
10          2013 were $33,656,833, which represents an overstatement of
            $29,683,833. Net intangible assets previously reported at June 30, 2013
11          were $4,995,895, which represents an overstatement of $1,228,395 and net
            intangible assets previously reported at September 30, 2013 were
12          $4,466,666, resulting in an overstatement of $904,666.
13          Goodwill
14          As determined by the valuation of assets purchased from PhytoSPHERE,
15          the value of goodwill was $1,855,512. The Company did not report any
            goodwill as of March 31, 2013, which resulted in an understatement of
16          $1,855,512. At June 30, 2013, the Company reported goodwill in the
            amount of $26,998,125, resulting in an overstatement of goodwill of
17          $25,142,613. At September 30, 2013, the Company recorded impairment
            of goodwill in the amount of $26,998,125, resulting in a carrying value of
18          $0. This resulted in an understatement of goodwill in the amount of
            $1,855,512.
19
            Amount Due to PhytoSPHERE Systems; Additional Paid in Capital
20
            The amount due to PhytoSPHERE was originally reported as $35 million,
21          pursuant to the terms of the agreement. Shares to be issued as payment
            under the transaction were at a set per share price between $4.50 and $6.00.
22          Subsequently, a valuation determined the price of the transaction to be
            $8,020,000, which resulted in a per share price of $1.21 per share based on
23          the valuation obtained. Therefore, for the Company’s financial reports, the
24
            amount due to PhytoSPHERE was adjusted to $8,020,000 and the shares
            issued as payment pursuant to the transaction were adjusted to $1.21 per
25          share. This resulted in an overstatement of the amount due PhytoSPHERE
            and paid-in capital of $23,572,360 and $3,407,640, respectively at March
26          31, 2013; $18,786,094 and $8,193,906, respectively at June 30, 2013; and
            $5,185,120 and $21,794,880, respectively at September 30, 2013.
27
28 ///


                                                68
     Case 2:15-cv-00481-RFB-VCF Document 87 Filed 12/11/20 Page 69 of 80




 1          Amortization Expense
 2          The restatement of the value of intangible assets has resulted in the
            overstatement of amortization expense for the quarters ended March 31,
 3          June 30 and September 30, 2013 in the amount of $241,167, $367,825 and
            $323,730, respectively. The overstatement of amortization expense was
 4          $608,992 for the six months ended June 30, 2013 and $932,722 for the nine
 5
            months ended September 30, 2013.

 6          Impairment of Goodwill
 7          The Company originally reported $26,998,125 as an impairment to
            goodwill for the quarter ended September 30, 2013. The Company did not
 8          record an impairment to goodwill in its restated financial statements. This
            resulted in an overstatement of operating expenses of $26,998,125 for the
 9          three and nine months ended September 30, 2013.
10          Research & Development Expenses
11          For the quarter ended September 30, 2013, the Company included
            $137,496 in research and development expenses as a part of general and
12          administrative expenses. This amount has been reported as research and
            development expenses in the restated financial statements.
13
14
            The cumulative impact on the Company’s financial statements are
            described in more detail below.
15          151. On or about November 24, 2014, the Company received a subpoena from
16 the SEC requesting certain documents and information.
17          152. In the related securities fraud action, the court in the Southern District of
18 New York (“SDNY Court”) issued a written Memorandum Opinion and Order on March
19 31, 2018 which denied in the main the motion to dismiss filed in that action by
20 Defendants CannaVest and Mona.
21          153. In addition, the SEC brought an action against Defendants CannaVest and
22 Mona in the District of Nevada, Civil Action No. 2:17-cv-01681 (“SEC Action”).
23          154. The SEC Action has been settled in principal though the SEC
24 commissioners have not finished their review of the proposed settlement.
25             DERIVATIVE AND DEMAND FUTILITY ALLEGATIONS
26          155. Plaintiff brings this action derivatively in the right and for the benefit of the
27 Company to redress injuries suffered and to be suffered as a direct and proximate result
28 ///


                                                  69
     Case 2:15-cv-00481-RFB-VCF Document 87 Filed 12/11/20 Page 70 of 80




 1 of the breaches of fiduciary duties and gross mismanagement by the Individual
 2 Defendants.
 3          156. Plaintiff will adequately and fairly represent the interests of the Company
 4 and its shareholders in enforcing and prosecuting its rights and has retained counsel
 5 competent and experienced in derivative litigation.
 6          157. Plaintiff is a current owner of the Company stock and has continuously
 7 been an owner of Company stock from February 24, 2014 to the present, during all
 8 times relevant to the Individual Defendants’ wrongful course of conduct alleged herein.
 9 Plaintiff understands her obligation to hold stock throughout the duration of this action
10 and is prepared to do so.
11          158. During the illegal and wrongful course of conduct at the Company and
12 through the present, the Board consisted of the Individual Defendants. Because of the
13 facts set forth throughout this Complaint, demand on the Company Board to institute
14 this action is not necessary because such a demand would have been a futile and useless
15 act.
16          159. The Company Board is currently comprised of three (3) members –
17 Defendants Mona, MacKay, and Raskin. Thus, Plaintiff is required to show that a
18 majority of the Demand Defendants, i.e., two (2), cannot exercise independent objective
19 judgment about whether to bring this action or whether to vigorously prosecute this
20 action.
21          160. Defendants Mona and Mackay face a substantial likelihood of liability in
22 this action because they caused the Company to issue false and misleading statements
23 concerning its financial results and future prospects.      Because of their advisory,
24 executive, managerial, and directorial positions with the Company, Defendants Mona
25 and Mackay had knowledge of material non-public information regarding the Company
26 and was directly involved in the operations of the Company at the highest levels.
27 ///
28 ///


                                               70
     Case 2:15-cv-00481-RFB-VCF Document 87 Filed 12/11/20 Page 71 of 80




 1          161. Defendants Mona and Mackay either knew or should have known of the
 2 false and misleading statements that were issued on the Company’s behalf and took no
 3 steps in a good faith effort to prevent or remedy that situation.
 4          162. The Individual Defendants (or at the very least a majority of them) cannot
 5 exercise independent objective judgment about whether to bring this action or whether
 6 to vigorously prosecute this action. For the reasons that follow, and for reasons detailed
 7 elsewhere in this Complaint, Plaintiff has not made (and should be excused from
 8 making) a pre-filing demand on the Board to initiate this action because making a
 9 demand would be a futile and useless act.
10          163. Defendants Mona and Mackay approved and/or permitted the wrongs
11 alleged herein to have occurred and participated in efforts to conceal or disguise those
12 wrongs from the Company’s stockholders or recklessly and/or with gross negligence
13 disregarded the wrongs complained of herein and are therefore not disinterested parties.
14          164. Defendants Mona and Mackay authorized and/or permitted the false
15 statements to be disseminated directly to the public and made available and distributed
16 to shareholders, authorized and/or permitted the issuance of various false and misleading
17 statements, and are principal beneficiaries of the wrongdoing alleged herein, and thus,
18 could not fairly and fully prosecute such a suit even if they instituted it.
19          165. Because of their participation in the gross dereliction of fiduciary duties,
20 and breaches of the duties of due care, good faith, and loyalty, Defendants Mona and
21 Mackay are unable to comply with their fiduciary duties and prosecute this action. They
22 are in a position of irreconcilable conflict of interest in terms of the prosecution of this
23 action and defending themselves in the securities fraud class action lawsuit brought
24 under the Securities Exchange Act of 1934.
25          166. Additionally, each of the Individual Defendants received payments,
26 benefits, stock options, and other emoluments by virtue of their membership on the
27 Board and their control of the Company.
28 ///


                                                71
     Case 2:15-cv-00481-RFB-VCF Document 87 Filed 12/11/20 Page 72 of 80




 1           The Individual Defendants Are Not Independent or Disinterested
 2 Defendant Mona
 3          167. Defendant Mona is not disinterested or independent, and therefore, is
 4 incapable of considering demand because Defendant Mona (as President and CEO) is an
 5 employee of the Company who derives substantially all of his income from his
 6 employment with CannaVest, making him not independent. As such, Defendant Mona
 7 cannot independently consider any demand to sue himself for breaching his fiduciary
 8 duties to CannaVest, because that would expose him to liability and threaten his
 9 livelihood.
10          168. Accordingly, Defendant Mona lacks independence from Defendants
11 Mackay and Raskin, defendants who are not disinterested and who exert influence over
12 defendant Mona’s compensation by virtue of their positions as representing the entire
13 Compensation Committee.
14          169. This lack of independence and financial benefits received by Defendant
15 Mona renders him incapable of impartially considering a demand to commence and
16 vigorously prosecute this action.
17          170. Further, Defendant Mona owns 2,250,000 shares (6.69% of the beneficially
18 owned shares) of Company stock. Where, as here, the controlling shareholder is a
19 named defendant, demand futility is presumed.
20          171. Further, on March 1, 2013, Defendants Mona and Mackay caused the
21 Company to issue a Promissory Note (the “Note”) to Roen Ventures, LLC (“Roen
22 Ventures”) in exchange for loans provided and to be provided in the future in an amount
23 of up to $2,000,000, subsequently increased to $6,000,000.
24          172. Defendant Mona was, during the Relevant Period, a member of Roen
25 Ventures.
26          173. As of December 31, 2013, the principal balance of the Note was
27 $6,092,069.
28 ///


                                              72
     Case 2:15-cv-00481-RFB-VCF Document 87 Filed 12/11/20 Page 73 of 80




 1          174. On January 27, 2014, the Company converted $6,000,000 of the Note
 2 balance into 10,000,000 shares of common stock of the Company pursuant to the terms
 3 of the Note, as amended.
 4          175. On January 28, 2014, Defendants Mona and Mackay caused the Company
 5 to repay Roen Ventures accrued interest on the Note in the amount of $187,453 and
 6 principal under the Note in the amount of $92,069.
 7 Defendant Mackay
 8          176. Defendant Mackay owns 16,839,518 shares (50.10 % of the beneficially
 9 owned shares) of Company stock. Where, as here, the controlling shareholder is a
10 named defendant, demand futility is presumed.
11          177. Defendant MacKay is a member of Roen Ventures.
12 Litigation Against CannaVest, Mona and Roen Ventures
13          178. On March 8, 2008, Far West Industries (“Far West”) sued Mona and others
14 for damages resulting from fraud arising out of a land transaction in California (the
15 “California Action”).
16          179. On February 23, 2012, a judgment was entered in the California Action in
17 favor of Far West against Mona and others in the amount of $17,777,562.
18          180. On October 18, 2012, the judgment in the California Action was
19 domesticated in Nevada and enforcement proceedings commenced including, but not
20 limited to an examination of Mona as a judgment debtor, and garnishments of various
21 accounts belonging to Mona.
22          181. On February 20, 2014, Far West filed a Second Amended Complaint in
23 District Court, Clark County, Nevada entitled Far West Industries v. CannaVest Corp.,
24 Roen Ventures, LC, Michael Mona, Jr., and Bart Mackay, Case No.: A-14-695786-C
25 (“Far West action”).
26          182. Though CannaVest has been dismissed from the Far West action, The Far
27 West Complaint alleged that in the judgment debtor exam, Mona testified, among other
28 things, that in 2013, he received in excess of $3 million from a brokerage account, which


                                               73
     Case 2:15-cv-00481-RFB-VCF Document 87 Filed 12/11/20 Page 74 of 80




 1 he then loaned to Roen Ventures, and which was then loaned by Roen Ventures to
 2 CannaVest.
 3          183. The Far West action further alleged that Mona also testified during that
 4 proceeding that after the $3 million was loaned from Roen Ventures to CannaVest,
 5 Mackay offered Mona $500,000 to buy the note that Mona made to Roen Ventures and
 6 to buy out Mona’s interest in Roen Ventures.
 7          184. The Far West action further alleged that Mona agreed, and for the sum of
 8 $500,000, sold Roen Ventures’ $3 million debt along with Mona’s interest in Roen
 9 Ventures to MacKay.
10 Defendant Raskin
11          185. Defendant Raskin owns 400,000 shares (1.19% of beneficially owned
12 shares) of Company stock.
13          186. Below is a summary of the percent of the Company common stock
14 beneficially owned (see DEF14A, dated July 2, 2014):
15
16
17
18
19
20
21
22
23                               FIRST CAUSE OF ACTION
24          (Against The Individual Defendants for Breach of Fiduciary Duties)
25          187. Plaintiff incorporates by reference and re-alleges each and every allegation
26 contained above, as though fully set forth herein.
27 ///
28 ///


                                                74
     Case 2:15-cv-00481-RFB-VCF Document 87 Filed 12/11/20 Page 75 of 80




 1          188. The Individual Defendants owe the Company fiduciary obligations. By
 2 reason of their fiduciary relationships, the Individual Defendants owed and owe the
 3 Company the highest obligation of good faith, fair dealing, loyalty, and due care.
 4          189. The Individual Defendants violated and breached their fiduciary duties of
 5 care, loyalty, reasonable inquiry, and good faith.
 6          190. The Individual Defendants engaged in a sustained and systematic failure to
 7 properly exercise their fiduciary duties. Among other things, the Individual Defendants
 8 breached their fiduciary duties of loyalty and good faith by allowing the Company to
 9 improperly misrepresent the Company’s publicly reported financials. These actions
10 could not have been a good faith exercise of prudent business judgment to protect and
11 promote the Company’s corporate interests.
12          191. As a direct and proximate result of the Individual Defendants’ failure to
13 perform their fiduciary obligations, the Company has sustained significant damages. As
14 a result of the misconduct alleged herein, the Individual Defendants are liable to the
15 Company.
16          192. As a direct and proximate result of the Individual Defendants’ breach of
17 their fiduciary duties, the Company has suffered damage, not only monetarily, but also
18 to its corporate image and goodwill. Such damage includes, among other things, costs
19 associated with defending securities lawsuits, severe damage to the share price of the
20 Company, resulting in an increased cost of capital, the waste of corporate assets, and
21 reputational harm.
22                              SECOND CAUSE OF ACTION
23            (Against The Individual Defendants for Gross Mismanagement)
24          193. Plaintiff incorporates by reference and re-alleges each allegation contained
25 above, as though fully set forth herein.
26          194. By their actions alleged herein, the Individual Defendants, either directly or
27 through aiding and abetting, abandoned and abdicated their responsibilities and fiduciary
28 ///


                                                 75
     Case 2:15-cv-00481-RFB-VCF Document 87 Filed 12/11/20 Page 76 of 80




 1 duties with regard to prudently managing the assets and business of the Company in a
 2 manner consistent with the operations of a publicly held corporation.
 3          195. As a direct and proximate result of the Individual Defendants’ gross
 4 mismanagement and breaches of duty alleged herein, the Company has sustained
 5 significant damages in excess of millions of dollars.
 6          196. Because of the misconduct and breaches of duty alleged herein, the
 7 Individual Defendants are liable to the Company.
 8                              THIRD CAUSE OF ACTION
 9               (Against The Individual Defendants for Abuse of Control)
10          197. Plaintiff incorporates by reference and re-alleges each and every allegation
11 set forth above, as though fully set forth herein.
12          198. The Individual Defendants’ misconduct alleged herein constituted an abuse
13 of their ability to control and influence the Company, for which they are legally
14 responsible.
15          199. As a direct and proximate result of the Individual Defendants’ abuse of
16 control, the Company has sustained significant damages. As a direct and proximate
17 result of the Individual Defendants’ breaches of their fiduciary obligations of candor,
18 good faith, and loyalty, the Company has sustained and continues to sustain significant
19 damages. As a result of the misconduct alleged herein, the Individual Defendants are
20 liable to the Company.
21          200. The acts and omissions of the Individual Defendants complained of in this
22 Count have been undertaken willfully, knowingly, and maliciously, and/or with reckless
23 disregard for their respective civil obligations, and accordingly the Company is entitled
24 to recover punitive damages with respect to this Count.
25                             FOURTH CAUSE OF ACTION
26              (Against The Individual Defendants For Unjust Enrichment)
27          201. Plaintiff incorporates by reference and re-alleges each and every allegation
28 set forth above, as though fully set forth herein.


                                                76
     Case 2:15-cv-00481-RFB-VCF Document 87 Filed 12/11/20 Page 77 of 80




 1          202. During the Relevant Period, the Individual Defendants received bonuses,
 2 stock options, and/or similar such compensation from the Company that were tied to the
 3 financial performance of the Company. The Individual Defendants were unjustly
 4 enriched thereby.
 5          203. To remedy the Individual Defendants’ unjust enrichment, this Court should
 6 order them to disgorge their unjustly obtained bonuses and compensation.
 7          204. The acts and omissions of the Individual Defendants complained of in this
 8 Count have been undertaken willfully, knowingly, and maliciously, and/or with reckless
 9 disregard for their respective civil obligations, and accordingly the Company is entitled
10 to recover punitive damages with respect to this Count.
11                                REQUEST FOR RELIEF
12          WHEREFORE, Plaintiff demands judgment as follows:
13          A.    Determining that this action is a proper derivative action maintainable
14 under law, and that demand is excused;
15          B.    Awarding, against all the Individual Defendants and in favor of the
16 Company, the damages sustained by the Company as a result of the Individual
17 Defendants’ breaches of their fiduciary duties;
18          C.    Directing the Company to take all necessary actions to reform and improve
19 its corporate governance and internal procedures, to comply with the Company’s
20 existing governance obligations and all applicable laws and to protect the Company and
21 its investors from a recurrence of the damaging events described herein;
22          D.    Awarding to Plaintiff the costs and disbursements of the action, including
23 reasonable attorneys’ fees, accountants’ and experts’ fees, costs, and expenses; and
24          E.    Granting such other and further relief as the Court deems just and proper.
25          ///
26          ///
27          ///
28          ///


                                               77
     Case 2:15-cv-00481-RFB-VCF Document 87 Filed 12/11/20 Page 78 of 80




 1                                       JURY DEMAND
 2          Plaintiff demands a trial by jury on all issues so triable.
 3                            Dated this 11th day of December 2020.
 4                                     MATTHEW L. SHARP, LTD.
 5                                           /s/ Matthew L. Sharp
                                       Matthew L. Sharp, Esq.
 6                                     Nevada Bar No. 4746
                                       432 Ridge St.
 7                                     Reno, NV 89501
 8
                                       Phone: (775) 324-1500
                                       matt@mattsharplaw.com
 9
                                       -In association with-
10
                                       Thomas J. McKenna, Admitted pro hac vice
11                                     Gregory M. Egleston, Admitted pro hac vice
                                       GAINEY McKENNA & EGLESTON
12                                     501 Fifth Avenue, 19th Floor
                                       New York, New York 10017
13                                     Phone: (212) 983-1300
                                       tjmckenna@gme-law.com
14                                     gegleston@gme-aw.com
15                                     Counsel for Plaintiff
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 78
     Case 2:15-cv-00481-RFB-VCF Document 87 Filed 12/11/20 Page 79 of 80




 1                                    CERTIFICATE OF SERVICE
 2          I hereby certify that on December 11, 2020, I electronically filed the foregoing with the
 3 Clerk of the Court using the CM/ECF system which will send notification of such filing to the
 4 following:
 5          S. Todd Neal, Esq.
            Sean M. Sullivan, Esq.
 6          PROCOPIO, CORY, HARGREAVES & SAVITCH LLP
            525 B Street, Suite 2200
 7          San Diego, CA 92101
            eric.plourde@procopio.com
 8          Attorneys for Defendants Bart P. Mackay, Larry Raskin,
 9          and Nominal Defendant CannaVEST Corp., now known as CV Sciences, Inc.

10          William R. Urga, Esq.
            JOLLEY URGA WOODBURY HOLTHUS & ROSE
11          330 S. Rampart Blvs., Ste. 380
12          Las Vegas, NV 89145
            wru@juwlaw.com
13          Attorneys for Defendants Bart P. Mackay, Larry Raskin,
            and Nominal Defendant CannaVEST Corp., now known as CV Sciences, Inc.
14
15          Jeffrey A. Garofalo, Esq.
            PROCOPIO, CORY, HARGREAVES & SAVITCH LLP
16          3960 Howard Hughes Pkwy., Ste. 500
            Las Vegas, NV 89169
17          jeff.garofalo@procopio.com
18          Attorneys for Defendant Michael Mona, Jr.

19
                                                               /s/ Cristin B. Sharp
20                                                         An employee of Matthew L. Sharp, Ltd.
21
22
23
24
25
26
27
28


                                                      79
Case 2:15-cv-00481-RFB-VCF Document 87 Filed 12/11/20 Page 80 of 80
